       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 1 of 90




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

EVANSTON INSURANCE COMPANY,

               Plaintiff,

vs.                                                                     No. CIV 18-0654 JB\KK

DESERT STATE LIFE MANAGEMENT;
CHRISTOPHER MOYA, in his capacity as
Receiver for the receivership estate of DESERT
STATE LIFE MANAGEMENT; PAUL A.
DONISTHORPE; L. HELEN BENNETT;
LIANE KERR; AYUDANDO GUARDIANS,
INC., a New Mexico Nonprofit Corporation, on
behalf of seven protected persons; JOSEPH
PEREZ; CHRISTINE GALLEGOS,
individually and as Guardian of VICTOR
BALDIZAN, an incapacitated adult; SCOTT K.
ATKINSON, as Guardian Ad Litem for
VINCENT ESQUIBEL, JR., an Incapacitated
Person; and CHARLES REYNOLDS, as
Conservator for J.W., an Incapacitated Person,
and CAMERON GRAHAM, as trustee for
ANDREW GRAHAM, CHRISTOPHER
MOYA; ASCENDING HOPE, LLC; CNRAG,
INC.; and DECADES, LLC,

               Defendants.

      MEMORANDUM OPINION, FINDINGS OF FACT, CONCLUSIONS OF LAW
       THIS MATTER comes before the Court on: (i) the bench trial held on October 7-9, 2019;

(ii) the Motion to Strike Affidavits, Expert Report and to Exclude Expert Testimony of Christopher

Moya at 1, filed September 30, 2019 (Doc. 133)(“Expert Motion”); (iii) Plaintiff’s Motion to

Admit Certain Evidence Pursuant to Federal Rule of Evidence 402, filed October 6, 2019 (Doc.

144)(“402 MIL”); (iv) Evanston’s Motion in Limine to Allow Defendant Donisthorpe to Testify

From Prison By Audio Teleconference at 1, filed October 6, 2019 (Doc. 141)(“Telephone MIL”);
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 2 of 90




(v) Plaintiff’s Motion to Take Judicial Notice of and Admit Certain Evidence Pursuant to Federal

Rules of Evidence 201(c)(2) and 902(1), filed October 6, 2019 (Doc. 142)(“Exhibit MIL”); and

Paul Donisthorpe’s Motion to Set Aside Clerk’s Entry of Default and Memorandum in Support

Thereof, filed December 2, 2019 (Doc. 164)(“Set Aside Motion”). The primary issues are: (i)

whether, and to what extent, Defendants Christopher Moya, Paul Donisthorpe, Helen Bennett and

Liane Kerr have coverage under the Declarations, Policy Form and Endorsements to Specified

Professions Professional Liability Insurance Policy No. EO865165 issued by Evanston Insurance

Company to Desert State Life Management (undated), admitted October 7, 2020, at trial as

Evanston Insurance’s Ex. 1 (“Insurance Policy”); (ii) whether the Court should permit Donisthorpe

to testify via telephone at trial from prison; (iii) whether the Court should permit Moya to testify

as an expert at trial; (iv) whether the Court should admit the Insurance Policy and the June 4

Rescission Letter at trial; (v) whether the Court may take judicial notice of certain exhibits related

to Donisthorpe’s criminal proceedings; and (vi) whether the Court should set aside Donisthorpe’s

entry of default. The Court concludes that: (i) Evanston Insurance’s case against Ms. Kerr is

stayed, Moya and Ms. Bennett have insurance under the Insurance Policy for claims alleging

negligence, and Donisthorpe does not have coverage, because he does not satisfy the Insurance

Policy’s condition precedent; (ii) Donisthorpe may testify by telephone at trial; (iii) Moya’s

proposed expert testimony concerns legal issues, and the Court will not permit this testimony; (iv)

the Court will admit the Insurance Policy and the June 4 Rescission Letter; (v) while Court will

admit many of the documents related to Donisthorpe’s criminal proceedings, it will not admit will

Donisthorpe’s criminal information, his sentencing hearing transcript, or his plea agreements for

their truth. for their truth; and (vi) the Court will set aside Donisthorpe’s entry of default.




                                                 -2-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 3 of 90




                                      FINDINGS OF FACT
       All parties have submitted proposed findings of fact. See Christopher Moya’s Proposed

Findings of Fact and Conclusions of Law, filed December 2, 2019 (Doc. 162)(“Moya Brief”); Paul

A. Donisthorpe’s Proposed Findings of Fact and Conclusions of Law, filed December 2, 2019

(Doc. 165)(“Donisthorpe Brief”); Former Clients of DSLM’s Proposed Findings of Fact and

Conclusions of Law, filed December 2, 2019 (Doc. 166)(“Client Brief”); Defendant L. Helen

Bennett’s Proposed Findings of Fact and Conclusions of Law, filed December 2, 2019

(Doc. 167)(“Bennett Brief”); Plaintiff’s Proposed Findings of Fact and Conclusions of Law, filed

December 2, 2019 (Doc. 168)(“Evanston Insurance Brief”). The Court has carefully considered

all five sets of proposed findings and accepts some of the findings, rejects some, and finds some

facts that no party brought to its attention. The Court sets forth its findings below.

       1.      General Background.

       1.      Desert State Life Management is a non-profit trust corporation that acts as a trustee

for disabled individuals. See Trial Transcript at 522:12 (taken Oct. 8, 2019), filed October 22,

2019 (Doc. 159)(“Oct. 8 Tr.”)(Donisthorpe); id. at 521:22-24 (Conway). 1



       1
         Evanston Insurance filed a motion in limine to permit Donisthorpe to testify from prison.
See Telephone MIL at 1. In the Telephone MIL, Evanston Insurance states that it wishes to call
Donisthorpe, but that he is incarcerated in Federal Correctional Institute Englewood in Englewood,
Colorado. See Telephone MIL at 2. It states that FCI Englewood “does not have the capability
for any method of transmission other than audio.” Telephone MIL at 2. It also states that it is not
possible for a court reporter or videographer to enter Englewood FCI. See Telephone MIL at 2.
Evanston Insurance therefore states that “good cause exists” to allow Donisthorpe to testify via
audio teleconference. Telephone MIL at 2.
        The former clients responded to the Telephone MIL. See The Former DSLM Clients’
Response in Opposition of Evanston’s Motion in Limine to Allow Defendant Donisthorpe to
Testify From Prison by Audio Teleconference at 1, filed October 6, 2019 (Doc. 145)(“MIL
Response”). The former clients state that “‘[t]he credibility of any witness who takes the stand is
always an issue at trial.’” MIL Response at 2 (quoting Montoya v. Sheldon, 898 F. Supp. 3d 1259,
1275 (D.N.M. 2012)(Browning, J.)). They assert that live testimony is always more effective for


                                                -3-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 4 of 90




credibility and demeanor determinations, and audio testimony will not help the Court make these
determinations. See MIL Response at 2-3. Further, they argue that Evanston Insurance has not
shown good cause for its motion. See MIL Response at 3. They contend that Evanston Insurance
could have issued a habeas subpoena and obtained a writ of habeas corpus, which would have
allowed the parties to examine him and put documents before him. See MIL Response at 3. The
former clients argue that this failure to obtain a writ of habeas corpus does not constitute good
cause. See MIL Response at 3. Before trial, the Court took the Donsithorpe MIL under
advisement. See Oct. 7 Tr. at 20:14-16 (Court). The Court stated that it would allow Donisthorpe
to testify but not rule on the testimony’s admissibility until it prepared its findings of fact and
conclusions of law from the trial. See Oct. 7 Tr. at 19:4-8 (Court).
         Rule 43 of the Federal Rules of Civil Procedure provides that witness testimony “must be
taken in open court unless a federal statute, the Federal Rules of Evidence, the [Federal Rules of
Civil Procedure], or other rules adopted by the Supreme Court provide otherwise.” Fed. R. Civ.
P. 43(a). If a party shows good cause in compelling circumstances, the court “may permit
testimony in open court by contemporaneous transmission from a different location.” Fed. R. Civ.
P. 43(a). “Transmission cannot be justified merely by showing that it is inconvenient for the
witness to attend the trial.” Fed. R. Civ. P. 43 advisory committee notes to 1996 amendment. See
Legacy Church, Inc. v. Kunkel, No. CV 20-0327 JB\SCY, _ F. Supp. 3d _, 2020 WL 3963764, at
*72 (D.N.M. July 13, 2020)(Browning, J.)(permitting a witness to testify telephonically at a
preliminary injunction evidentiary hearing because of her concerns over COVID-19). A court’s
decision on permitting remote testimony is reviewed for abuse of discretion, see Eller v. Trans
Union, LLC, 739 F.3d 467, 477 (10th Cir. 2013), and “the question of whether good cause and
compelling circumstances exist such that remote testimony should be permitted is a case-specific
question,” In re RFC & ResCap Liquidating Tr. Action, 444 F. Supp. 3d 967 (D. Minn.
2020)(Nelson, J.).
         Good cause is harder to prove where parties could have foreseen witness unavailability.
The advisory committee notes to rule 43 remark that “[t]he most persuasive showings of good
cause and compelling circumstances are likely to arise when a witness is unable to attend trial for
unexpected reasons, such as accident or illness, but remains able to testify from a different place.”
Fed. R. Civ. P. 43, Notes of Advisory Committee on Rules -- 1996 Amendment. There was no
unexpected reason in this case for Donisthorpe’s inability to appear in court. The Court sentenced
Donisthorpe to 144 months in prison on February 22, 2019, over seven months before the trial in
this case. See FOF ¶ 103, at 30. No unforeseeable case development required Evanston Insurance
to scramble late in the case to secure Donisthorpe’s testimony where it did not need to do things
to secure the testimony earlier. See Plaintiff Evanston’s Witness List at 2, filed September 6, 2019
(Doc. 122)(identifying Donisthorpe as a witness for Evanston Insurance one month before the
Telephone MIL); Fed. R. Civ. P. 43, Notes of Advisory Committee on Rules -- 1996 Amendment
(“An unforeseen need for the testimony of a remote witness that arises during trial, however, may
establish good cause and compelling circumstances”). Without pointing to unforeseen
circumstances, the advisory committee notes to rule 43 say that the party seeking telephonic
testimony -- here, Evanston Insurance -- should have “special difficulty in showing good cause
and the compelling nature of the circumstances.” Fed. R. Civ. P. 43, Notes of Advisory Committee
on Rules -- 1996 Amendment. See Alcala v. Hernandez, No. 4:14-CV-04176-RBH, 2015 WL
1893291, at *2 (D.S.C. April 27, 2015)(Harwell, J.)(permitting remote testimony where the


                                                -4-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 5 of 90




       2.      For all relevant times, Paul A. Donisthorpe served as Desert State’s Chief Executive

Officer, including the time period from 2008 to the end of March, 2017. See Oct. 8 tr. at 519:5-




witness would likely be unable to obtain a visa to enter the country); Avalanche Equip., LLC v.
Williams-S. Co., LLC, No. 13-CV-2827-BNB-MJW, 2014 WL 12676225, at *2 (D. Colo. Oct.
28, 2014)(Boland, M.J.)(concluding that good cause did not exist where witness testimony was
expected, their distant location was not a surprise, and there was no reason why they were not
deposed). It is within a Court’s discretion to deny remote testimony for foreseen but extraordinary
inconveniences. See Eller v. Trans Union, LLC, 739 F.3d at 478-79 (concluding that it was not
an abuse of discretion to prevent a witness from testifying when that witness was required to attend
a court-martial proceeding in Turkey during trial, because the court-martial proceeding was
scheduled in advance and the plaintiff could have arranged alternative arrangements for
testimony).
        The Court will grant the Telephone MIL and exercise its discretion to admit Donisthorpe’s
remote testimony. The good cause shown here, that the federal prison in which Donisthorpe is
housed does not permit Evanston Insurance to relay Donisthorpe’s testimony via a
videoconference system, is a strong reason, because while this difficulty is a foreseeable problem
when calling federal prisoners as witnesses, it is a particularly rigid problem. Several additional
factors also convince the Court to admit Donisthorpe’s testimony. First, the case was tried before
the bench and not to a jury. The Court oversaw Donisthorpe’s criminal case and sentencing
through which it gained considerable familiarity with Donisthorpe. It therefore adequately can
make any credibility determinations by hearing, rather than seeing, Donisthorpe’s live testimony.
Further, Donisthorpe’s testimony was largely rote affirmation of statements he had made
previously before this and other courts in the District of New Mexico.1 See Oct. 8 Tr. 518:15-
522:12 (Conway, Donisthorpe); id. at 522:15-20 (Jacobus)(objecting to Donisthorpe’s testimony
as cumulative); id at 523:1-526:9 (Conway, Donisthorpe); id. at 527:18-532:12 (Conway,
Donisthorpe). See also Fed. R. Civ. P. 43, Notes of Advisory Committee on Rules -- 1996
Amendment (“Audio transmission without video images may be sufficient in some circumstances,
particularly as to less important testimony.”). Further, Donisthorpe presented his testimony under
oath, see Oct. 8 Tr. at 518:1-3, and he was subject to cross-examination, see Oct. 8 Tr. at 539:10.
Because of Donisthorpe’s confinement, the Court is unconcerned about “influence by persons
present with the witness” and accurately identifying him. Fed. R. Civ. P. 43, Notes of Advisory
Committee on Rules -- 1996 Amendment. Although “video transmission ordinarily should be
preferred” where a party requests the ability to present remote testimony, Garza-Castillo v.
Guajardo-Ochoa, No. 2:10-CV-00359-LDG, 2012 WL 15220, at *2 (D. Nev. Jan. 4,
2012)(George, J.), FCI Englewood currently does not have this capability, and the rules permit
telephonic testimony, see Donisthorpe MIL at 2. See also Fed. R. Civ. P. 43, Notes of Advisory
Committee on Rules -- 1996 Amendment (“No attempt is made to specify the means of
transmission that may be used.”). Although it might reach a different conclusion if this was a jury
trial and Donisthorpe’s testimony was more impactful, the Court will grant the Telephone MIL
and admit Donisthorpe’s trial testimony.



                                               -5-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 6 of 90




24 (Conway, Donisthorpe); id. at 378:9-20 (Moya); id. at 378:23-379:1 (Moya). 2

       3.      In his capacity as CEO, Donisthorpe was entrusted to provide trustee services and

representative payee services to more than seventy-five Desert State clients. See Oct. 8 Tr. at

521:24-522:1 (Conway); id. at 522:12 (Donisthorpe).

       4.      Beginning in 2009 or earlier, and continuing through 2016, Donisthorpe engaged

in a scheme in which he knowingly and intentionally misappropriated, and converted, Desert State



       2
         After the parties filed for summary judgment, Evanston Insurance filed a motion to strike
an affidavit that Moya attaches to the Moya MSJ and to limit Moya’s testimony at trial. See Expert
Motion at 1. In the Expert Motion, Evanston Insurance argues that Moya’s affidavit and expert
reports, as well as his proposed testimony are irrelevant. See Expert Motion at 7-8. It argues
further that Moya’s proposed testimony that, but for the non-intentional acts of Desert State’s
directors, Desert State clients would not have lost money is improper, because “opinions on these
matters will not assist the jury or factfinder.” Expert Motion at 11. Moya stated at the pre-trial
conference that he would testify to the fiduciary obligation of directors and officers and whether
this standard was followed. See Oct. 3 Tr. at 30:1-4 (Rubin). At the pretrial conference, the Court
stated:
       I don’t see much that Mr. Moya can say from an expert standpoint. I think he’s a
       fact witness here. And if he wants to testify as to what he did, and his mental
       process as to why he did what he did. But as far as coming in and saying -- you
       know, offering substantive testimony about Kerr and Bennett being negligent, . . .
       I don’t think he can come in and offer expert opinion on that. I think that’s for the
       Court to decide.

              Certainly, in closing arguments, I think, you know, Mr. Moya is free to
       argue what he wants about the negligence of Kerr and Bennett, and other things.
       But, as a general matter, I didn’t see a whole lot that he could offer as far as an
       expert witness.

Oct. 3 Tr. at 28:3-12 (Court). It reiterated that, while it would not exclude Moya as a witness in
the case, it would not permit testimony on whether certain parties were negligent. See Oct. 3 Tr.
at 40:18-41:22 (Court). It stated that it would grant the Expert Motion, and the Expert Motion is
now granted. See Oct. 3 Tr. at 41:23-42:6 (Court). Moya intends to make legal arguments about
the standards that should apply to trust company employees. Whether someone is negligent or
breached a duty are areas comfortably within the Court’s own expertise. It does not require an
expert for the Court to make these determinations. Moya may, however, testify as an ordinary fact
witness.



                                               -6-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 7 of 90




client funds for his own personal use. See Oct. 8 Tr. at 523:18-524:11 (Conway, Donisthorpe);

Trial Transcript at 132:4-23 (taken Oct. 7, 2019), filed October 22, 2019 (Doc. 160)(“Oct. 7

Tr.”)(Moya).

       5.      Donisthorpe’s scheme involved transferring client funds from individual client

investment accounts at various financial institutions, including the Vanguard Group and the

Charles Schwab Corporation, to pooled Desert State accounts in which the individual client’s fund

were commingled with other monies entrusted to Desert State. See Oct. 8 Tr. at 523:23-524:11

(Conway, Donisthorpe); Oct. 7 Tr. at 124:17-20 (Moya); id. at 132:8-23 (Moya).

       6.       Donisthorpe then transferred the commingled client funds into non-Desert State

accounts that he controlled. See Oct. 8 Tr. at 523:23-524:11 (Conway, Donisthorpe); Oct. 7 Tr. at

124:17-20 (Moya); id. at 132:8-23 (Moya).

       7.      Donisthorpe then diverted the client funds from the non-Desert State accounts to

other bank accounts, credit card accounts and mortgages, none of which were associated with

Desert State. See Oct. 8 Tr. at 523:23-524:11 (Conway, Donisthorpe); Oct. 7 Tr. at 124:17-20

(Moya); id. at 132:8-23 (Moya).

       8.      Donisthorpe spent the money from his Desert State scheme to purchase cattle and

a ranch in Texas, a vacation home, vehicles, and a custom horse trailer, a trip to the World Series,

and to pay off personal debts. See Oct. 7 Tr. at 134:21-135:10 (Conway, Moya); Oct. 8 Tr. at

524:4-11 (Donisthorpe).

       9.      Donisthorpe also transferred funds between Desert State client accounts. See Oct.

7 Tr. at 137:10-17 (Moya)(testifying that Donisthorpe’s transfers were occasionally done to “rob[]

Peter to pay Paul, if you will, in DSLM”).

       10.     Donisthorpe was the only one who had access to Desert State’s investment accounts



                                               -7-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 8 of 90




until March, 2107. See Oct. 7 Tr. at 225:25-226:11 (Moya).

       11.      Between March or April of 2017 and August, 2017, Scott Kominiak had access to

Desert State’s investment accounts. See Oct. 7 Tr. at 228:2-4 (Moya).

       12.      Through his scheme, Donisthorpe misappropriated and converted over $4.9 million

in Desert State client funds for his own personal use. See Oct. 8 Tr. at 382:8-15 (Borders, Moya).

       13.      $4,933,626.58 in funds from Desert State client accounts was unlawfully taken.

See Financial Institutions Division v. Desert State Life Mgmt., et al., Receiver’s January, 2018,

Monthly Report at 1-2, No. D-202-CV-2017-03838, (Bernalillo Cty., 2d Jud. Dist., N.M.), filed

January 5, 2018, admitted October 7, 2019, at trial as Moya Ex. V (“Moya V”); Oct. 8 Tr. at 382:8-

15 (Borders, Moya).

       14.      From at least 2009 through 2016, Donisthorpe knowingly transferred client funds

from individual client investment accounts to Desert State accounts that he controlled and then

converted those client funds to his own use.         See Oct. 8 Tr. at 523:18-524:11 (Conway,

Donisthorpe).

       15.      Donisthorpe made the fraudulent transfers knowing that he was not entitled to the

funds, knowing that the clients were not informed of the transfers, and knowing that the clients

would not have approved of the transfers if they had been informed. See Oct. 8 Tr. at 530:20-

531:7 (Conway, Donisthorpe).

       16.      Donisthorpe presented false and fraudulent investment and disbursement reports to

the Desert State board of directors, and presenting materially false and fraudulent documents to

the Financial Institutions Division of the New Mexico Regulation and Licensing Department

(“FID”) to conceal that he had fraudulently obtained client funds. See Oct. 8 Tr. at 531:8-24

(Conway, Donisthorpe); id. at 530:8-14 (Conway, Donisthorpe); Oct. 7 Tr. at 328:18-329:11



                                               -8-
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 9 of 90




(Moya, Sanders).

       2.      The Application.

       17.     On October 10, 2016, Donisthorpe, in his capacity as Desert State’s CEO,

submitted an application for professional liability insurance coverage to Evanston Insurance. See

Policy Application at 4, admitted October 7, 2019 at trial as Evanston Insurance’s Ex. 14

(“Application”); Oct. 7 Tr. at 39:1-5.

       18.     Evanston Insurance uses the same application form for both renewals and new

applications, see Application at 1, and its procedures for initially issuing a policy and renewing a

policy are very similar, see Oct. 7 Tr. at 92:2-17 (Butler, Rubin).

Donisthorpe did not submit the Application directly to Evanston Insurance; rather, he forwarded

it to Desert State’s insurance broker, Western Assurance, via email. See Trial Transcript at 670:17-

18 (taken Oct. 9, 2019), filed October 22, 2019 (Doc. 161)(“Oct. 9 Tr.”)(Young); id. at 672:17-22

(Young); id. at 685:21-22 (Young).

       19.     Donisthorpe did not mail the original of the Application to Western Assurance. See

Oct. 9 Tr. at 685:23-686:5 (Borders, Young).

       20.     Western Assurance retained a legible copy of the Application that it received from

Donisthorpe in its files. See Oct. 9 Tr. at 679:14-15 (Young); id. at 687:14 (Young).

       21.     Western Assurance also did not forward the Application directly to Evanston

Insurance; rather, it forwarded it to ADCO General Corporation, a surplus lines insurance broker 3


       3
        Surplus lines brokers are insurance brokers who match insurers who are not admitted to
do business in a state with those inside the state who need the coverage the non-admitted insurer
provides. See N.M. Stat. Ann. § 59A-14-2 (defining surplus line insurance terms); Surplus Lines
Broker, IRMI, https://www.irmi.com/term/insurance-definitions/surplus-lines-broker (last
accessed September 1, 2020).


                                                -9-
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 10 of 90




to secure a quote for a policy. See Oct. 9 Tr. at 672:14-19 (Young); Oct. 7 Tr. at 26:15-19 (Butler);

id. at 34:12-16 (Butler).

       22.     Donisthorpe, when he submitted the Application, answered “no” to the following

question:

               Is the applicant any principal, partner, owner, officer, director, employee,
       manager or managing member of the Applicant or any person or organization
       proposed for this insurance aware of any fact, circumstance, situation, incident, or
       allegation of negligence or wrongdoing, which might afford grounds for any claim
       such as would fall under the proposed insurance?

Application at 3.
       23.     The Application also included the following notice:

       NOTICE TO THE APPLICANT -- PLEASE READ CAREFULLY
               No fact, circumstance or situation indicating the probability of a claim or
       action for which coverage may be afforded by the proposed insurance is now known
       by any person(s) or entity(ies) proposed for this insurance other than that which is
       disclosed in this application. It is agreed by all concerned that if there be knowledge
       of any such fact, circumstance or situation, any claim subsequently emanating
       therefrom shall be excluded from coverage under the proposed.
       ***
              This application, information submitted with this application and all
       previous applications and material changes thereto of which the underwriting
       manager, Company and/or affiliates thereof receives notice is on file with the
       underwriting manager, Company and/or affiliates thereof and is considered
       physically attached to and part of the policy if used. The underwriting manager,
       Company and/or affiliates thereof will have relied upon this application and all such
       attachments in issuing the policy.
       ***
       WARRANTY
               I/We warrant to the Company, that I/We understand and accept the notice
       stated above and that the information contained herein is true and that it shall be
       the basis of the policy Band deemed incorporated therein, should the Company
       evidence its acceptance of this application by issuance of a policy. I/We authorize
       the release of claim information from any prior insurer to the underwriting manager,
       Company and/or affiliates thereof.


                                               - 10 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 11 of 90




Application at 4.
       24.     Paul Donisthorpe signed the Application. See Application at 5.

       25.     At the time Donisthorpe completed the Application, he knew that his scheme to

misappropriate and convert over $4.9 million in Desert State client funds exposed Desert State to

lawsuits. See Oct. 8 Tr. at 537:8-17 (Conway, Donisthorpe)

       26.     Based on the representations and warranties that Donisthorpe made in the

application, Evanston Insurance issued the Insurance Policy to Desert State. See Oct. 7 Tr. at

37:12-13; 43:14-20 (Butler); Insurance Policy at 1. 4

       27.     Had    Evanston     Insurance    been      aware   of   Donisthorpe’s   commingling,

misappropriation, and conversion of Desert State client funds, or even if funds were simply

missing from Desert State client accounts, it would not have issued the Insurance Policy. See Oct.

7 Tr. at 42:18-43:5; id. at 44:6-12 (Butler).

       28.     Evanston Insurance did not investigate the representations that Donisthorpe made

in the Application before renewing the Insurance Policy. See Oct. 8 Tr. at 499:5-500:2 (Fischer,

Sanders).

       3.      Attachment.

       29.     Evanston Insurance relied on ADCO General and Western Assurance to deliver the

Insurance Policy to the insureds. See Oct. 7 Tr. at 61:6-24 (Borders, Butler); id. at 72:17-25

(Butler, Jacobus); id. at 81:17-82:7 (Butler, Jacobus).


       4
          Evanston Insurance filed a motion in limine to admit evidence under rule 402 of the
Federal Rules of Evidence. See 402 MIL at 1. The 402 MIL requests admission of the Insurance
Policy and of the June 4 Rescission Letter. The Defendants did not oppose the 402 MIL. See Oct.
7 Tr. at 16:13-15 (Davis); id. at 16:23 (Davis). Both the Insurance Policy and the June 4 Rescission
Letter are important, relevant pieces of evidence, there are no objections to admission of either
document, and so the Court grants the 402 MIL.



                                                - 11 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 12 of 90




       30.     Western Assurance received an illegible copy of Desert State’s Application from

ADCO General. See Oct. 9 Tr. at 686:12-21 (Borders, Young).

       31.     Because Western Assurance received an illegible copy of the Application, Western

Assurance did not attach or endorse any copy of the application for the Insurance Policy when it

mailed the Insurance Policy to Desert State, and the Application was not otherwise attached or

endorsed to the Insurance Policy. See Oct. 9 Tr. at 686:12-687:22 (Borders, Young).

       32.     Once the Insurance Policy was issued, Evanston Insurance transmitted the

Insurance Policy, which included the Application, to ADCO General. See Email from Markel

Policy Issuance Department to Stacy Beakes at ADCO (dated Nov. 8, 2016), admitted October 7,

2019, at trial as Evanston Insurance Ex. 20 (“Policy transmission email”).

       33.      ADCO General then forwarded the Insurance Policy, which included the

Application, to Desert State’s insurance agent, Western Assurance, via email. See Oct. 9 tr. at

680:23-681:3 (Borders, Young).

       34.     Western Assurance printed out a copy of the Insurance Policy and the Application,

which was transmitted as a separate document, and determined that the Application it printed was

illegible. See Oct. 9 Tr. at 689:10-20 (Graham, Young); id. at 686:17-18 (Young).

       35.     Western Assurance did not ask Evanston Insurance or ADCO General for a legible

copy of the Application, because it already had a legible copy in its files. See Oct. 9 Tr. at 686:12-

687:3 (Borders, Young).

       36.     Western Assurance then mailed the Insurance Policy without the Application to

Desert State. See Oct. 9 Tr. at 689:21-24 (Graham, Young).

       37.     Western Assurance, without any instruction from Evanston Insurance or ADCO

General, decided to omit the Application from the Insurance Policy it transmitted to Desert State,



                                                - 12 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 13 of 90




because the copy of the Application that it had printed was illegible, and because it was aware that

Desert State had previously emailed the Application and presumably retained a copy. See Oct. 9

Tr. at 689:21-690:5 (Graham, Young)

       4.      The Insurance Policy.

       38.     Evanston Insurance insured Desert State against certain claims of third parties

against Desert State through either Policy No. EO865156 or through an insurance policy issued

before the Insurance Policy that is identical to the Insurance Policy in all ways material to the

issues in this case. See Insurance Policy at 15; 5 Oct. 7 Tr. at 27:2-29:6 (Borders, Butler).

       39.     The Insurance Policy insures Desert State from November 1, 2016, to November 1,

2017. See Insurance Policy at 15; Oct. 7 Tr. at 27:23-28:15 (Borders, Butler).

       40.     The Insurance Policy is a renewal policy to insure risks of Desert State and its

employees, officers, and directors that Evanston Insurance had insured in previous years. See Oct.

7 Tr. at 29:2-21 (Borders, Butler); Insurance Policy at 3.

       41.     The Insurance Policy is a claims-made insurance policy, which means that the claim

must occur and be reported during the policy period. See Oct. 7 Tr. at 28:13-18 (Borders, Butler).

       42.     The Insurance Policy is a surplus lines policy. See Oct. 7 Tr. at 26:10 (Butler)

       43.     The Insurance Policy does not contain any language or declaration regarding its

status as a surplus lines policy in type-written 10-point font. See Policy 1-48.

       44.     The Insurance Policy provides that “[t]he Declarations, Common Policy

Conditions, Coverage Part(s), and any written endorsements and any application(s) shall be



       5
        The Insurance Policy was the only insurance policy that the Court admitted into evidence.
See Clerk’s Minutes at 7-9, filed October 7, 2019 (Doc. 155).



                                                - 13 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 14 of 90




deemed to be a single unitary contract.” Insurance Policy at 9.

       45.     The Common Policy Provisions of the Insurance Policy include the following

language:

               REPRESENTATIONS
               By acceptance of this policy, the Insureds agree as follows:
               1.        That the information and statements contained in the application(s)
                         are the basis of this policy and are to be considered as incorporated
                         into and constituting a part of this policy; and

               2.        That the information and statements contained in the application(s)
                         are their representations, that they shall be deemed material to the
                         acceptance of the risk or hazard assumed by the Company under this
                         policy, and that this policy is issued in reliance upon the truth of
                         such representations.

Insurance Policy at 9.
       46.     The Insurance Policy provides:

       The unqualified word “Insured,” either in the singular or plural, means:

       1.      The Named Insured herein defined as the person(s) or organization(s) stated
       in Item 1. of the Declarations;

       2.      Any past or current principal, partner, officer, director, trustee or
       shareholder of the Named Insured stated in Item 1. of the Declarations solely while
       acting on behalf of the Named Insured and within the scope of their duties as such;

       3.     Any past or current employee, including a leased employee, of the Named
       Insured stated in Item 1. of the Declarations solely while acting on behalf of the
       Named Insured and within the scope of their duties as such;

       4.     Any natural person who is an independent contractor of the Named Insured
       solely while acting within their professional capacity on behalf of the Named
       Insured;

       5.       If the Named Insured stated in Item 1. of the Declarations is a limited
       liability company, the limited liability company so stated, any past or current
       manager thereof, solely while acting on behalf of the Named Insured and within the
       scope of their duties as manager of such limited liability company and any past or




                                                 - 14 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 15 of 90




       current member thereof, solely while acting on behalf of the Named Insured and
       within the scope of their duties as a member of such limited liability company;

       6.     The heirs, executors, administrators, assigns and legal representatives of
       each Insured in Items A.1.-5. above in the event of death, incapacity or bankruptcy
       of each such Insured but only for each such Insured's liability as is otherwise
       covered herein;

       7.     The lawful spouse or Domestic Partner of each Insured in Item A.2. above,
       but only for each such Insured's liability as is otherwise covered herein.

Insurance Policy at 14.
       47.               The Insurance Policy identifies the “Named Insured” as Desert State.

Insurance Policy at 3.

       48.     The Insurance Policy defines the term “Claim” as follows:

       Claim means the Insured’s receipt of:

       1.      A written demand for money damages or remedial Specified Professional
               Services involving this Coverage Part, including a written demand that the
               Insured toll or waive a statute of limitations; or

       2.       The service of suit or the institution of arbitration proceedings against the
               Insured;

       Provided, however, Claim shall not include Disciplinary Proceeding.
Insurance Policy at 16.

       49.     The Insurance Policy defines the term “Specified Professional Services” as “those

services stated in Item 4 of the Declarations rendered for others for a fee.” Insurance Policy at 18.

       50.      Item 4 of the Insurance Policy Declarations described the Specified Professional

Services of Desert State as “Financial Case Management Services to Trust Accounts and

Conservatorships.” Insurance Policy at 4.

       51.     The Insurance Policy defines the term “Wrongful Act” as “a negligent act, error or

omission in Specified Professional Services.” Insurance Policy at 19.




                                               - 15 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 16 of 90




       52.     The Insurance Policy’s Insuring Agreement, Coverage A -- Professional Liability

Coverage provides:

       Coverage A -- Professional Liability Coverage -- Claims Made Coverage:

              The Company shall pay on behalf of the Insured all sums in excess of the
       Deductible amount stated in Item 5.A. of the Declarations, which the Insured shall
       become legally obligated to pay as Damages as a result of a Claim first made against
       the Insured during the Policy Period or during the Extended Reporting Period, if
       exercised, and reported to the Company pursuant to the Section Claims A., Claims
       Reporting provision,

               By reason of:

               1.     A Wrongful Act; or

               2.     A Personal Injury;

               In the Performance of Specified Professional Services rendered or that
               should have been rendered by the Insured or by any person for whose
               Wrongful Act or Personal Injury the Insured is legally responsible,

               Provided:

               a.     The entirety of such Wrongful Act(s) or Personal Injury(ies)
                      happens during the Policy Period or on or after the applicable
                      Retroactive Date stated in Item 5.A. of the Declarations and
                      before the end of the Policy Period; and

               b.     Prior to the effective date of this Coverage Part the Insured
                      had no knowledge of such Wrongful Act(s) or Personal
                      Injury(ies) or any fact, circumstance, situation or incident,
                      which may have led a reasonable person in the Insured’s
                      position to conclude that a Claim was likely.

Insurance Policy at 15.
       53.     The Insurance Policy’s Multiple Insureds, Claims and Claimants provision states:

       The inclusion herein of more than one Insured in any Claim or the making of Claims
       by more than one person or organization shall not operate to increase the Limits of
       Liability stated in Item 5.A of the Declarations. More than one Claim arising out
       of a single Wrongful Act, Personal Injury or offense or a series of related Wrongful
       Acts, Personal Injuries or offenses shall be considered a single Claim. Such single



                                              - 16 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 17 of 90




       Claim, whenever made, shall be treated as a single Claim. Such single Claim,
       whenever made, shall be deemed to be first made on the date on which the earliest
       Claim arising out of such Wrongful Act, Personal Injury or offense is made.
Insurance Policy at 22.
       54.     The Insurance Policy defines “Personal Injury” as:

       1.      Libel, slander or defamation;

       2.      Invasion of or infringement of the right of privacy or publicity;

       3.      Malicious prosecution or abuse of process; or

       4.      Humiliation or infliction of emotional distress;

       Committed in the performance of Specified Professional Services.”
Insurance Policy at 18.
       55.     Exclusion J of the Insurance Policy provides:

       With respect to all Coverages under this Coverage Part, this Coverage Part does not
       apply to any Claim or Supplementary Payment . . .

       J.      Based upon, arising out of, or in any way involving:

               1.     Conduct of the Insured or at the Insured’s direction that is
                      intentional, willful, dishonest or fraudulent or that constitutes a
                      willful violation of any statute or regulation; provided, however, this
                      exclusion shall not apply to:

                      a.      The strictly vicarious liability of any Insured for the
                              intentional, willful, dishonest or fraudulent conduct
                              of another Insured that constitutes a willful violation
                              of any statute or regulation; or

                      b.      Claim Expenses incurred until an allegation is
                              adjudicated through a finding by a trier-of-fact to be
                              intentional, willful, dishonest or fraudulent or a
                              willful violation of any statute or regulation . . . .

Insurance Policy at 20.
       56.     The Insurance Policy’s Exclusion M provides that the Insurance Policy does not

cover any claim or supplementary payment “[b]ased upon or arising out of any conversion,



                                               - 17 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 18 of 90




misappropriation, commingling or defalcation of funds or property.” Insurance Policy at 20.

       57.     Evanston Insurance did not send the Insurance Policy directly to Desert State or to

any of the other insureds. See Oct. 7 Tr. at 61:6-24 (Borders, Butler).

       5.      The State Complaint.

       58.     The Desert State former clients filed an Amended Class Action Complaint on

December 17, 2017, in a case styled Cameron Graham as Trustee for Andrew Graham et al., v.

DSLM, case no. D-202-CV-2018-04655 (County of Bernalillo, 2d Judicial District Court, N.M.),

alleging, among other things, claims for negligence and gross negligence against Desert State,

Donisthorpe, and Ms. Bennett; breach of fiduciary duty against Desert State, Donisthrope, and

Ms. Bennett; conversion against Desert State and Donisthorpe; violations of the New Mexico

Uniform Trust Code, N.M. Stat. Ann. § 46A, against Desert State, Donisthorpe, and Ms. Bennett;

violation of the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1 to -24, against Desert

State and Donisthorpe; professional negligence against Kominiak; and unjust enrichment against

Ms. Kerr. See Amended Class Action Complaint at 22-31 (dated December 17, 2018), admitted

October 9, 2019, at trial as Evanston Insurance’s Ex. 2 (“State Complaint”). 6


       6
         Evanston Insurance filed a motion in limine to admit evidence under rules 201(c)(2) and
902(1) of the Federal Rules of Evidence. See Exhibit MIL at 1. It filed separately a brief in support
of this motion. See Memorandum in Support of Plaintiff’s Motion to Take Judicial Notice of and
Admit Certain Evidence Pursuant to Federal Rules of Evidence 201(c)(2) and 902(1), filed October
6, 2019 (Doc.143)(“MIL Brief”). Evanston Insurance seeks the admission of Exhibits 2, 4-10.
See Exhibit MIL at 2-3. These are: (i) a certified copy of the State Complaint; (ii) a certified copy
of the criminal information in United States v. Donisthorpe; (iii) a certified copy of the waiver of
an indictment in United States v. Donisthorpe; (iv) the plea agreement in United States v.
Donisthorpe; (v) the amended plea agreement in United States v. Donisthorpe; (vi) the clerk’s
minutes for Donisthorpe’s plea hearing; (vii) the transcript of Donisthorpe’s sentencing hearing;
and (viii) Donisthorpe’s Judgment in a Criminal Case. See Exhibit MIL at 2-3. Evanston
Insurance’s argument in favor of admission is that these exhibits “provide the Court with judicial
notice of an adjudicative fact pursuant to Fed. R. Evid. 201 and are self-authenticating documents.”
Exhibit MIL at 3. The defendants have not responded to the Exhibit MIL.


                                               - 18 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 19 of 90




         At trial, the Court admitted: (i) a certified copy of the State Complaint, see Oct. 7 Tr. at
7:11-12 (Court); (ii) Donisthorpe’s Judgment in a Criminal Case, see Oct. 9 Tr. at 810:13-18
(Court); (iii) the certified copy of the waiver of an indictment in United States v. Donisthorpe, see
Oct. 9 Tr. at 811:20-22 (Court); (iv) the clerk’s minutes for Donisthorpe’s plea hearing, see Oct. 9
Tr. at 812:5-7 (Court); and (v) Donisthorpe’s Judgment in a Criminal Case, see Oct. 7 Tr. at 14:9
(Court). The Court admitted the following documents into evidence while taking the truth of their
statements under advisement: (i) the Information, filed November 27, 2017 (Doc. 1), in United
States v. Donisthorpe, No. CR 17-3311, see Oct. 9 Tr. at 811:11-16 (Court); Oct. 7 Tr. at 10:5-9
(Court); (ii) the Plea Agreement in United States v. Donisthorpe, see Oct. 7 Tr. at 11:3-11 (Court);
(iii) the Amended Plea Agreement in United States v. Donisthorpe, see Oct. 7 Tr. at 13:11-13
(Court); (iv) the transcript of Donisthorpe’s sentencing hearing, see Oct. 7 Tr. at 14:2-4 (Court).
The Court concludes that it will not admit the criminal information, the transcript from
Donisthorpe’s sentencing hearing, or Donisthorpe’s plea agreements for their truth. It therefore
grants in part and denies in part the Exhibit MIL.
         Donisthorpe’s criminal information is admissible, but not for the truth of the matter stated
in it. The criminal information represents the United States’ allegations of Donisthorpe’s
misconduct, and not an adjudication or acceptance of his guilt. See Levinson v. Westport Nat.
Bank, No. 3:09-CV-1955 VLB, 2013 WL 2181042, at *1-2 (D. Conn. May 20, 2013)(Bryant, J.);
Benavides v. City of Arvin, No. F CV 12-0405 LJO GSA, 2012 WL 1910259, at *3 (E.D. Cal.
May 25, 2012)(O’Neill, J.)(“[T]he allegedly indisputable facts contained in . . . the criminal
information . . . are subject to hearsay objections, and do not rise to the ‘high degree of
indisputability’ required for judicial notice for their truth.”). The Court made no finding
concerning these allegations and so the Court will not label the criminal information’s statements
as “adjudicative” facts appropriate for judicial notice. Fed. R. Evid. 201, Notes of Advisory
Committee on Proposed Rules. While the criminal information is admissible for the fact that the
United States charged Donisthorpe with these crimes for the reasons stated in the criminal
information, it is not admissible for the fact that Donisthorpe committed the acts alleged.
         The transcript of Donisthorpe’s sentencing hearing is also hearsay without exception. See
United States v. Williford, 764 F.2d 1493, 1503 (11th Cir. 1985); Ladson v. Ulltra East Parking
Corp., 878 F. Supp. 25, 29 (S.D.N.Y. 1995)(Kaplan, J.). At the sentencing hearing, the United
States and Moya spoke at length about Donisthorpe’s misconduct. See Draft Transcript of
Sentencing Hearing at 7:23-25:7 (taken Feb. 22, 2019)(Court, Moya, Pena)(“Sentencing Tr.”).6
Next, the Court heard from Donisthorpe’s victims. See Sentencing Tr. at 25:15-60:18.
Donisthorpe spoke briefly before the Court imposed the sentence. See Sentencing Tr. at 70:20-
71:21 (Donisthorpe); id. at 72:5-13 (Donisthorpe); id. at 72:25-73:8 (Donisthorpe). Sentencing
proceedings are emotional affairs, particularly in a case such as Donisthorpe’s where so many
victims were affected. Victims may exaggerate their harms and the defendants’ counsel and the
defendant may minimize any bad conduct. A lot is going on at a sentencing, and posturing is often
the norm. They do not always represent reliable sources of fact such that the Court will take
judicial notice of the statements made there.
         The Court will not take judicial notice of any facts at these proceedings. Rule 201 of the
Federal Rules of Evidence allows a court to take notice of “adjudicative” facts that fall into one of
two categories: (i) facts that are “generally known within the territorial jurisdiction of the trial
court;” or (ii) facts that are “capable of accurate and ready determination by resort to sources whose


                                                - 19 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 20 of 90




accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b), (f). See Leon v. Fedex Ground
Package Sys., Inc., 163 F. Supp. 3d 1050, 1066 (D.N.M. 2016)(Browning, J.). “Adjudicative facts
are simply the facts of the particular case.” United States v. Wolny, 133 F.3d 758, 764 (10th Cir.
1998)(quoting Advisory Committee Notes to rule 201); Simon v. Taylor, 252 F. Supp. 3d 1196,
1238 (D.N.M. 2017)(Browning, J.)). Neither of these factual categories applies to Donisthorpe’s
sentencing hearing. The Court does not accept as true all statements at sentencing hearings, such
that statements from victims, defendants, and counsel become facts “generally known within the
territorial jurisdiction of the trial court.” Fed. R. Evid. 201(b)(1). This is precisely because the
accuracy of such statements can “reasonably be questioned.” Fed. R. Evid. 201(b)(2).
         Finally, the Court will not admit those sections of either Donisthorpe’s plea agreement or
his amended plea agreement that contain Donisthorpe’s admissions for their truth. Evanston
Insurance argues that these documents “fall squarely within” rule 803(22) of the Federal Rules of
Evidence. See MIL Brief at 9. It argues that “[f]ederal courts across the country have found
exception 22 applicable when considering documents similar to those at issue here and admitted
those documents in evidence against parties other than the person against whom the judgment of
conviction was entered.” MIL Brief at 10 (citing First Nat'l Bank of Louisville v. Lustig, 96 F.3d
1554, 1574 (5th Cir. 1996); Scholes v. Lehmann, 56 F.3d 750, 762 (7th Cir. 1995); RSBI
Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 403 (8th Cir. 1995); Rozier v. Ford Motor
Co., 573 F.2d 1332, 1347 (5th Cir. 1978); Semler v. Psychiatric Inst. of Washington, D.C., 538
F.2d 121, 127 (4th Cir. 1976); Schwartz v. United States, 582 F. Supp. 224, 227-28 (D. Md.
1984)(Young, J.); Warren v. Applebaum, 526 F. Supp. 586, 587-88 (E.D.N.Y. 1981)(Weinstein,
C.J.)).
         The Court has a narrower view of rule 803(22). Rule 803(22)’s text states that the rule
against hearsay does not exclude “[e]vidence of a final judgment of conviction” if:

       (A)    the judgment was entered after a trial or guilty plea, but not a nolo
       contendere plea;

       (B)    the conviction was for a crime punishable by death or by imprisonment for
       more than a year;

       (C)     the evidence is admitted to prove any fact essential to the judgment; and

       (D)   when offered by the prosecutor in a criminal case for a purpose other than
       impeachment, the judgment was against the defendant.


Fed. R. Evid. 803(22). That the admissible evidence must “prove any fact essential to the
judgment” appears to limit rule 803(22) to proving elements of the offense to which Donisthorpe
pled guilty. Fed. R. Evid. 803(22)(C). The rule’s title, “Judgment of a Previous Conviction” and
its explicit limitation of the hearsay exception to “[e]vidence of a final judgment of conviction,”
suggest there is little room for a court to admit documents other than a Judgment in a Criminal
Case. See Fed. R. Evid. 803(22). See also Fed. R. Evid. 803(22)(A) (forbidding evidence of a
final conviction if the final conviction was entered after a nolo contendere plea).


                                               - 20 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 21 of 90




        The Court sees no reason to freely allow other documents in under this rule. Donisthorpe’s
Judgment in a Criminal Case contains, as every Judgment does, the crimes of which the defendant
is adjudicated guilty. See Judgment in a Criminal Case at 1-2. Thus, Donisthorpe’s Judgment in
a Criminal Case is admissible, non-hearsay evidence to prove the elements that Donisthorpe
committed wire fraud and money laundering, as 18 U.S.C. §§ 1343 and 1957 prohibit. By contrast,
Donisthorpe’s plea agreements contain a section titled “Defendant’s Admission of Facts,” which
is inadmissible under rule 803(22). Plea Agreement at 5; Amended Plea Agreement at 5. In this
section, Donisthorpe admits several facts, including, for example that he “concealed [his] theft
from the clients by causing my accounting staff to falsely record the clients’ balances in DSLM
accounting records.” Plea Agreement at 6; Amended Plea Agreement at 6. This evidence
concerning Donisthorpe’s false representations elaborates on an element of wire fraud: that a
defendant use “false or fraudulent pretenses, representations, or promises” to defraud victims. 18
U.S.C. § 1343. The particular means with which Donisthorpe defrauded his clients is not
“essential” to his conviction. Fed. R. Evid. 803(22)(C). Donisthorpe’s violation of the wire fraud
and money laundering statutes subjected him to criminal penalties, and he had great incentive to
not plead guilty to these crimes if he did not meet each element. He had less incentive to accurately
state why he met each statutory element, at least where the sentencing ramifications under the
Sentencing Guidelines were minor. See Fed. R. Evid. 803, Notes of Advisory Committee on
Proposed Rules (stating that convictions of minor offenses are not admissible, because “motivation
to defend at this level is often minimal or non-existent”). Plea agreements between the United
States and defendants do not represent judicial findings of fact. They are, rather, contracts between
the parties, and their wording is “carefully weighed and negotiated.” United Stats v. Jim, 839 F.
Supp. 2d 1157, 1176 (D.N.M. 2012)(Browning, J.). Those plea agreement sections that represent
the “contract” between the parties are not hearsay, while the part of a contract that represents a
defendant’s “version of events” is hearsay. Although Donisthorpe’s plea agreements are
admissible against him as a statement of party opponent under rule 801(d)(2), the Court will not
admit his version of events contained in the plea agreement against any other party. Cf. U.S. ex
rel. Miller v. Bill Harbert Int’l Const., Inc., 608 F.3d 871, 892 (D.C. Cir. 2010)(upholding the
admission of certain facts from a plea agreement that proved elements of a crime and the redaction
of other, non-essential facts).
        The cases that Evanston Insurance cites in support of its position that plea agreements fall
within rule 803(22)’s heartland are not convincing. Schwartz v. United States and Warren v.
Applebaum, for example, does not address or even mention rule 803(22). See Schwartz v. United
States, 582 F. Supp. at 227-28; Warren v. Applebaum, 526 F. Supp. at 587-88. Semler v.
Psychiatric Institute of Washington, D.C. notes only that a murder confession was admitted into
evidence without objection and that the court could assign whatever weight it chose to it. See
Semler v. Psychiatric Inst. of Washington, D.C., 538 F.2d at 127. RSBI Aerospace, Inc. v.
Affiliated FM Insurance Co., 49 F.3d at 403, discusses plea admissibility generally and not in the
context of rule 803(22). Finally, Rozier v. Ford Motor Co., states, without discussion, that a guilty
plea was admissible under rule 803(22), see Rozier v. Ford Motor Co., 573 F.2d at 1347, and the
United States Court of Appeals for the Seventh Circuit’s opinion in Scholes v. Lehmann makes a
similarly conclusory statement concerning rule 803(22)’s scope without citing any cases directly
in support of its proposition, see Scholes v. Lehmann, 56 F.3d at 762. The Tenth Circuit, as far as


                                               - 21 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 22 of 90




the Court can tell, has not ruled on rule 803(22)’s limits. Accordingly, the Court will not admit
the Plea Agreement and the Amended Plea Agreement under rule 803(22).
        The practical consequence of the Court’s ruling is not substantial. At trial, Evanston
Insurance read all relevant factual admission in the Amended Plea Agreement to Donisthorpe and
asked if he affirmed the truth of those statements. See Oct. 8 Tr. at 521:9-524:11 (Conway,
Donisthorpe); id. at 530:15-532:12 (Conway, Donisthorpe). Donisthorpe also confirmed that his
actions satisfied all the elements of the crimes for which he was charged. See Oct. 8 Tr. at 519:15-
521:8 (Conway, Donisthorpe). As the Court has concluded that it will exercise its discretion to
admit Donisthorpe’s testimony, admitting the Donisthorpe’s plea agreements makes no practical
difference.
        The Court notes that, at the summary judgment stage, the Court considered Donisthorpe’s
plea agreements to reach its determination. See Evanston Ins. Co. v. Desert State Life Mgmt., 434
F. Supp. 3d 1051, 1062 n.9 (D.N.M. 2020). Moya raised a general objection the plea agreement
without specifically invoking evidentiary hearsay rules. See 434 F. Supp. 3d at 1062 n.9. The
Court concluded that: “To the extent Moya raises a hearsay objection, the Tenth Circuit admits
plea agreements at the summary judgment stage under rule 807 of the Federal Rules of Evidence.”
434 F. Supp. 3d at 1062 n.9 (citing Thomas v. Durastanti, 607 F.3d 655, 665 n.8 (10th Cir. 2010)).
In Thomas v. Durastanti, the Tenth Circuit addressed a party’s hearsay objection to considering a
plea agreement in a footnote at summary judgment. See Thomas v. Durastanti, 607 F.3d at 665
n.8. It concluded that, so long as the evidence was introduced to prove the intent to which the
defendant admitted in the plea agreement, the evidence could be admissible under the residual
hearsay exception. See Thomas v. Durastanti, 607 F.3d at 665 n.8. The Tenth Circuit cited In re
Slatkin, 525 F.3d 808, 811 (9th Cir. 2008), an opinion from the United States Court of Appeals for
the Ninth Circuit which admitted a plea agreement to prove a defendant’s mens rea. The Tenth
Circuit noted that the objecting party “argues that plea agreements are notoriously unreliable” but
declined to consider the argument because it was “not developed with facts.” Thomas v.
Durastanti, 607 F.3d at 665 n.8.
        While the Tenth Circuit will admit this evidence at the summary judgment stage under rule
807, at trial, the Court is uncomfortable admitting all parts of plea agreements under the residual
clause. In the Court’s opinion, the residual clause should be rarely used. Drafters of rule 807 of
the Federal Rules of Evidence cite Dallas County v. Commercial Union Assurance Co., 286 F.2d
388 (5th Cir. 1961)(Wisdom, J.), as support for including the residual hearsay exception in the
Federal Rules of Evidence. See Paul C. Gianelli, Understanding Evidence 557 (4th ed. 2013). In
Judge Wisdom’s case, the plaintiffs presented testimony that a lightning strike caused a clock
tower on a county courthouse to collapse. See 286 F.2d at 390. As evidence, the plaintiffs pointed
to charcoal and charred timbers found in the debris. See 286 F.2d at 390. The United States Court
of Appeals for the Fifth Circuit upheld the admissibility of a newspaper article written in 1901 that
described a contemporaneous fire in the courthouse’s dome while the courthouse was still under
construction. See Dallas Cty. v. Commercial Union Assur. Co., 286 F.2d at 390-91. Judge
Wisdom wrote:

              We hold, that in matters of local interest, when the fact in question is of
       such a public nature it would be generally known throughout the community, and
       when the questioned fact occurred so long ago that the testimony of an eye-witness


                                               - 22 -
        Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 23 of 90




        59.     The State Complaint’s allegations mirror the admissions from Donisthorpe’s guilty

plea:

               From at least 2009 through 2016, Donisthorpe engaged in a scheme in
        which he knowingly, intentionally, and improperly diverted client funds into
        accounts and assets that he owned and controlled.
                In furtherance of this scheme, Donisthorpe diverted client funds from
        individual client investment accounts held by broker dealers, including Charles
        Schwab, to general DSLM accounts and, then, transferred the client funds from
        DSLM accounts to other non-DSLM accounts the Donisthorpe controlled. These
        funds were inappropriately used for Donisthorpe’s purposes and not for purposes
        that served the putative class members.
State Complaint ¶¶ 30-31, at 5.
        60.    The State Complaint alleges that Desert State and Donisthorpe diverted at least

$4,900,000.00 from Desert State Clients. See Criminal Judgment at 8; State Complaint ¶ 48, at 7.



        would probably be less trustworthy than a contemporary newspaper account, a
        federal court, under Rule 43(a), may relax the exclusionary rules to the extent of
        admitting the newspaper article in evidence. We do not characterize this newspaper
        as a ‘business record’, nor as an ‘ancient document’, nor as any other readily
        identifiable and happily tagged species of hearsay exception. It is admissible
        because it is necessary and trustworthy, relevant and material, and its admission is
        within the trial judge’s exercise of discretion in holding the hearing within
        reasonable bounds.

Dallas Cty. v. Commercial Union Assur. Co., 286 F.2d at 397-98. In the Court’s opinion, the
residual hearsay exception should be reserved for situations such as this: where the credibility of
the evidence is entirely beyond dispute even though all other hearsay rules prevent the evidence’s
admission. Plea agreements, as noted above, are not as inherently trustworthy as the newspaper
article admitted in Dallas County v. Commercial Union Assurance Co..
         Finally, plea agreements are common in the American justice system. Out of 76,538
criminal judgments entered for criminal defendants in 2019, there were plea agreements in 52,553
of these cases. See 2019 Annual Report and Sourcebook of Federal Sentencing Statistics at 37,
United States Sentencing Commission, https://www.ussc.gov/research/sourcebook-2019. That
parties will attempt to use these documents as evidence in future or parallel proceedings is
foreseeable. Where these documents are nearly as common as criminal judgments, and often
contain much more information, the Court concludes that, if the Federal Rules of Evidence meant
to permit these agreements, they would explicitly allow them, just as they do for final criminal
judgments.


                                               - 23 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 24 of 90




        61.     The lawsuit filed by the former Desert State clients is a “claim” as the Insurance

Policy defines that term. Insurance Policy at 16 (“Claim means the Insureds’ receipt of . . . [t]he

service of suit or institution of arbitration proceedings . . .”).

        6.      The Insureds.

        62.     Ms. Kerr, Donisthorpe’s spouse, is an insured as the Insurance Policy defines that

term. See Oct. 7 Tr. at 181:22-23 (Moya).

        63.     Ms. Bennett and Mr. Rutherford were Desert State board members, although

Rutherford left the board in the spring of 2016. See Oct. 7 Tr. at 159:25-160:26 (Graham, Moya).

        64.     Judy Mahar was a Desert State trust officer. See Oct. 7 Tr. at 230:15-16 (Moya);

id. at 40:24-41:7 (Borders, Butler).

        65.     After March, 2017, Scott Kominiak became acting CEO of Desert State. See Oct.

7 Tr. at 234:17-19 (Moya).

        66.     Ms. Bennett was a member of Desert State’s Board of Directors from about 2007

or 2008, until about April, 2017 when she submitted her resignation to Desert State’s receiver. See

Oct. 8 Tr. at 407:21-25 (Bennett).

        67.     While a Desert State board member, Bennett was not involved in the insurance

application process. See Oct. 8 Tr. at 590:23 (Bennett).

        68.     Evanston Insurance did not communicate directly with the insureds during the

underwriting process for the Insurance Policy. See Oct. 7 Tr. at 35:14-18 (Borders, Butler).

        69.     Ms. Bennett personally paid some of Desert State’s insurance premiums in March,

2017. See Oct. 8 Tr. at 606:12-607:5 (Bennett); Oct. 7 Tr. at 324:10 (Moya).

        70.     Ms. Bennett did not personally receive any financial benefit from Donisthorpe’s

conduct related to his criminal and intentional activity. See Oct. 8 Tr. at 611:14 (Bennett).


                                                  - 24 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 25 of 90




       71.     As of October 10, 2016, Ms. Bennett had no knowledge of any wrongful acts, or

any fact, circumstance, situation or incident, which may have led a reasonable person in her

position to conclude that a claim against her or Desert State was likely. See Oct. 8 Tr. at 610:14

(Bennett).

       72.     Evanston Insurance has no sound basis for believing Ms. Bennett had any

awareness of any fact which might afford grounds for any claims against Desert State in October,

2016. See Oct. 8 Tr. at 498:15 (Fischer).

       73.     Ms. Bennett was not involved in Donisthorpe’s wrongdoing regarding the Desert

State client funds, and she did not engage in any conversion, misappropriation, commingling or

defalcation of Desert State funds or property, or of its former clients’ funds or property. See Oct.

7 Tr. at 331:13-15 (Moya); Oct. 8 Tr. 609:21-610:9 (Bennett, Sanders); id. at 420:14-17 (Fischer).

       74.     No other Desert State employee or director, 7 other than Donisthorpe, participated

in or knew of any theft, commingling, defalcation or misappropriation. See Oct. 8 Tr. at 486:11-

487:11 (Fischer).


       7
         The former clients propose that “Evanston has admitted that it has no evidence that any
insured, other than Donisthorpe, participated in or knew of any theft, commingling, defalcation, or
misappropriation.” Client Brief ¶ 33, at 5. The Court will make this finding only for Desert State’s
employees and not for Ms. Kerr, Donisthorpe’s wife. Ms. Bennett testified that prior to finding
out about the diversion of funds, she did not have any reason to think Ms. Kerr was involved in
any wrongdoing. After this event, however, Ms. Bennett testified that Ms. Kerr “engaged in
behavior that indicated that she was not devoted to the compensation of the former clients.” Oct.
8 Tr. at 613:14-18.

        Moya proposes that there is no evidence that any insured, “including Mr. Donisthorpe,”
was aware of any ‘wrongful act or personal injury’ or a ‘fact, circumstance, situation or incident’
as stated in the policy.” Moya Brief ¶ D7, at 9. The Court will not make this finding concerning
Donisthorpe, because he admitted at trial that he “engaged in a scheme in which [he] knowingly
and intentionally obtained money and property by means of materially false and fraudulent
pretenses and representations.” Oct. 8 Tr. at 523:19-22 (Conway); id. at 524:11 (Donisthorpe).
See Moya Brief ¶ C6, at 5.


                                               - 25 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 26 of 90




       7.      The FID Investigation.

       75.     In December, 2016, FID initiated an examination of Desert State. See Oct. 7 Tr. at

106:20-107:7 (Moya).

       76.     Before December, 2016, FID had not examined Desert State since 2008. See Oct.7

Tr. at 106:4-5 (Moya).

       77.     FID began its examination in March, 2017, after Ms. Kerr informed FID that

Donisthorpe was in the hospital and that Kominiak would assist Desert State in the examination

process. See Oct. 7 Tr. at 108:6-17 (Moya).

       78.     In late March, 2017, upon being informed by Kominiak of Desert State’s financial

irregularities, Ms. Bennett notified FID that Kominiak, who she thought was a certified public

accountant, had told her that he was aware that Donisthorpe appeared to have diverted $500,000.00

to $700,000.00 from Desert State client accounts. See Oct. 7 Tr. at 116:12-23 (Moya); Oct. 8 Tr.

at 409:3-411:1 (Bennett, Borders); id. at 598:4-9 (Bennett).

       79.     Ms. Bennett agreed to give FID access to Desert State files, and the right to secure

Desert State files and documents. See Oct. 7 Tr. at 117:19-118:5 (Moya); Oct. 8 Tr. at 603:12-19

(Bennett).

       80.     FID, with Ms. Bennett’s assistance, physically took the Desert State files on March

28, 2018. See Oct. 7 Tr. at 118:14-20 (Moya); Oct. 8 Tr. at 603:24-604:20 (Bennett).

       81.     On March 28, 2017, FID issued an order finding Desert State to be financially

unsafe and unsound. See Oct. 7 Tr. at 121:18 (Moya).

       82.     Moya was appointed receiver for the Desert State receivership estate on August 4,

2017. See Oct. 7 Tr. at 128:1-3 (Moya).

       83.     Moya was, and is, director of the FID See Oct. 7 Tr. at 104:7-8 (Moya); id. at



                                              - 26 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 27 of 90




105:6-7 (Moya).

       84.        Moya, as Desert State receiver, filed a timely request with Evanston Insurance to

provide a defense of Desert State, and indemnification of Desert State, for claims made against

Desert State, including claims that former Desert State clients make in Cameron Graham as Trustee

for Andrew Graham et al., v. DSLM. See Oct. 7 Tr. at 146:12-147:19 (Conway, Moya).

       8.         Evanston Insurance’s Decision to Rescind.

       85.        Bennett gave notice of what she knew to Evanston in March, 2017. See Oct. 8 Tr.

at 415:13-16 (Fischer); id. at 493:2-4 (Fischer); id. at 599:10-20 (Bennett).

       86.        Evanston Insurance first considered rescission on March 29, 2017. See Claim-

E0400944-Note27 at 1 (dated March 29, 2017), admitted October 9, 2019, at trial as Former

Client’s Ex. B.

       87.        Markel Services, Inc., the claims service manager for Evanston Insurance, began

an investigation after receiving Ms. Bennett’s notice in March, 2017. See Oct. 8 Tr. at 413:19-

414:2 (Fischer); id. at 415:11-416:3 (Fischer). 8

       88.        Denise Butler, an underwriter on the Desert State account at Markel Insurance

West, the underwriting agent for Evanston Insurance, participated in a discussion about possible

rescission of the Insurance Policy around the time the non-renewal decision regarding Insurance

Policy was made in July, 2017, and the letter cancelling the Insurance Policy was sent. See Oct.

7 Tr. at 89:21-91:4 (Butler, Jacobus); id. at 93:3-20 (Butler, Sanders); id. at 24:7-14 (Borders,



       8
        The former clients propose: “Evanston had ample opportunity to investigate the acts and
omissions alleged by the Former Clients of DSLM in the state court matter.” Client Brief ¶ 32, at
4. This proposed finding of fact is a subjective characterization of Markel Services’ and Evanston
Insurance’s investigation rather than a fact. The Court will leave such characterizations for this
Memorandum Opinion and Order’s Conclusions of Law section.


                                                - 27 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 28 of 90




Butler).

       89.     The conversations at Markel Insurance regarding non-renewal included the fact that

Donisthorpe was embezzling. See Oct. 7 Tr. at 93:18-20 (Butler, Sanders); id. at 95:5-21 (Butler,

Sanders).

       90.     In July, 2017, Butler knew that Donisthorpe had engaged in embezzlement. See

Oct. 7 Tr. at 93:18-20 (Butler, Sanders); id. at 95:5-21 (Butler, Sanders).

       91.     Donisthorpe’s embezzlement contributed to Evanston Insurance’s decision to issue

a letter of non-renewal in July, 2017. See Oct. 7 Tr. at 94:23-95:21 (Butler, Sanders).

       92.     In the initial stages of the investigation until November, 2017, Markel Services

learned that Donisthorpe had taken money from Desert State trust accounts, that he had tried to

kill himself, and that he was incapacitated. See Oct. 8 Tr. at 418:1-7 (Fischer).

       93.     On January 5, 2018, Evanston Insurance issued a reservation of rights letter to

Moya, Desert States’ acting receiver, agreeing to provide a defense for the Underlying Claim under

a complete and full reservation of rights. See Letter from James H. Johansen to Christopher Moya

(dated Jan. 5, 2018), admitted October 7, 2019, at trial as Evanston Insurance’s Ex. 28-C (“ROR

Letter”).

       94.     In the ROR Letter, Evanston Insurance specifically reserves the right to rescind the

Insurance Policy based upon material misrepresentations in Desert State’s Application for the

Insurance Policy. See ROR Letter at 12.

       95.     Evanston Insurance also reserves its rights to deny coverage for the Underlying

Claim based upon the Insured’s knowledge of “Wrongful Acts, facts, circumstances, or incidents

that would lead a reasonable person to conclude that a Claim was likely.” ROR Letter at 11.

       96.     In its ROR Letter, Evanston Insurance also reserves the right to deny coverage



                                               - 28 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 29 of 90




based on various Insurance Policy exclusions, including Exclusion P. See ROR Letter at 11.

       97.     On June 4, 2018, Evanston Insurance issued a letter to Moya, Desert State’s acting

receiver, attempting to rescind the Insurance Policy. See Letter from James H. Johansen to Desert

State’s acting receiver (dated June 4, 2018), admitted October 7, 2019, at trial as Evanston

Insurance’s Ex. 3 (“Rescission Letter”); Oct. 7 Tr. at 16:25-17:1.

       98.     The reason for Evanston Insurance’s rescission decision is Donisthorpe’s

misrepresentation in the Application. See Oct. 8 Tr. at 438:17 (Fischer)(agreeing that Evanston

Insurance sought rescission based on Donisthorpe’s misrepresentation in the Application); id. at

444:16-20 (Fischer)(“But as far as what we relied on in terms of issuing this rescission letter that

we’ve been talking about, it was really just his knowledge of his own defalcations and thefts.”).

       99.     Included with the Rescission Letter was a $9,328.00 check, refunding the premium

that Desert State paid for the Insurance Policy plus interest. See Rescission Letter at 2; Oct. 8 Tr.

at 426:12-16 (Fischer).

       9.      Donisthorpe’s Criminal Case.

       100.    On November 17, 2017, Donisthorpe pled guilty to a two-count federal felony

information charging him with wire fraud and money laundering.               See United States v.

Donisthorpe, No. CR 17-3311, Criminal Information (D.N.M., filed Nov. 27, 2017, (Doc. 1 in No.

CR 17-3311)), admitted October 7, 2019, at trial as Evanston Insurance’s Ex. 4 (“Criminal

Information”); Oct. 7 Tr. at 13:11-13.

       101.    Evanston Insurance learned that Donisthorpe pled guilty to wire fraud and money

laundering by no later than the first half of December, 2017.           See Oct. 8 Tr. at 481:11

(Fischer)(agreeing that Evanston Insurance learned of Donisthorpe’s guilty plea in either late

November or early December, 2017).



                                               - 29 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 30 of 90




       102.    On February 21, 2019, the Honorable Laura Fashing, United States Magistrate

Judge for United States District Court for the District of New Mexico, found Donisthorpe

competent, that sufficient evidence supports his guilty plea, and the plea to be knowing and

voluntary; she thereby adjudged Donisthorpe guilty of wire fraud and money laundering. See

United States v. Donisthorpe, No. CR 17-3311, Plea Minute Sheet at 1 (D.N.M.), filed Feb. 21,

2019, admitted October 7, 2019, at trial as Evanston Insurance’s Ex. 8 (“Plea Minute Sheet”); Oct.

7 Tr. at 13:14-21.

       103.    On June 27, 2019, the Court sentenced Donsithorpe to 144 months in prison and

imposed a money judgment against Donisthorpe in the amount of $4,812,857.00, which the Court

described as a “portion of the net profit of the defendant derived from the offense charged in

Counts 1 and 2.” United States v. Donisthorpe, No. CR 17-3311, Judgment at 3, 8 (D.N.M.), filed

June 27, 2019, admitted October 7, 2019, at trial as Evanston Insurance’s Ex. 10 (“Criminal

Judgment”); Oct. 7 Tr. at 14:6-9.

                                    CONCLUSIONS OF LAW

       1.      The Court will now state its conclusions of law.        The Court will begin by

summarizing the case’s relevant procedural history. It will then set out the law regarding issues

relevant to its analysis. The Court will then present that analysis

                                    PROCEDURAL HISTORY

       2.      Moya and the former clients filed motions to dismiss Evanston Insurance’s

complaint. See Motion by the Former Clients of Desert State Life Management to Dismiss

Plaintiff’s Second Amended Complaint for Rescission and Declaratory Judgment, filed November

26, 2018 (Doc. 20)(“Former Client MTD”); Receiver for Desert State Life Management Joins in

the Motion to Dismiss Plaintiff’s Second Amended Complaint for Rescission and Declaratory



                                               - 30 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 31 of 90




Judgment, filed November 26, 2018 (Doc. 21)(“Moya MTD”). While these motions were pending,

Evanston Insurance, the former clients, and Moya filed for summary judgment. See Plaintiff’s

Motion for Summary Judgment, filed July 25, 2019 (Doc. 89)(“Evanston MSJ”); Motion for

Summary Judgment, filed July 26, 2019 (Doc. 91)(“Moya MSJ”); Former Clients of Desert State

Life Management’s Motion for Summary Judgment on Evanston’s Claims for Rescission and

Declaratory Judgment and Memorandum in Support Thereof, filed July 26, 2019

(Doc. 92)(“Former Client MSJ”). The Court issued an Order denying the Former Client MTD and

the Moya MTD shortly before trial. See Order, filed September 13, 2019 (Doc. 126)(“Sept. 13

Order”). The Court held a three-day bench trial in this case from October 7-9, 2019. See Clerk’s

Minutes at 1, filed October 7, 2019 (Doc. 155). It issued a Memorandum Opinion and Order

denying the Evanston MSJ in January, 2020. See Memorandum Opinion and Order, filed January

16, 2020 (Doc. 174)(“MOO”). The Court issued an Order granting in part and denying in part the

Moya MSJ and the Former Client MSJ in March, 2020. See Order, filed March 23, 2020

(Doc. 180)(“March 23 Order”). The Court now makes its Findings of Facts and Conclusions of

Law from the October 7-9, 2019, bench trial. Before providing its Conclusions of Law, the Court

provides more background information on the case’s procedural posture.

       1.     The Complaint.

       3.     Evanston Insurance filed its third amended complaint in February, 2019. See Third

Amended Complaint For Rescission and Declaratory Judgment, filed February 15, 2019

(Doc. 44)(“Complaint”). In the Complaint, Evanston Insurance first requests that the Court

declare the Insurance Policy void ab initio because of Donisthorpe’s misrepresentations, and

rescind the contract between Evanston Insurance and Donisthorpe. See Complaint ¶ 54, at 11. In

Count II, Evanston Insurance requests that the Court declare that Evanston Insurance has no duty



                                             - 31 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 32 of 90




to defend or indemnify Desert State, Moya, Donisthorpe, Ms. Bennett, Ms. Kerr, Joseph Perez,

Christine Gallegos, Scott Atkinson, Charles Reynolds, Cameron Graham, Ascending Hope LLC,

CNRAG Inc., and Decades LLC, based on the Insurance Policy’s coverage provision. See

Complaint ¶ 59, at 12-13.

       2.      The Sept. 13, 2020, Order.

       4.      In the Order denying the Former Client MTD and the Moya MTD, the Court

concluded that the Complaint states a claim for rescission under rule 12(b)(6) of the Federal Rules

of Civil Procedure. See Sept. 13 Order at 8-10. It noted that, “[w]hile the gap between when

Donisthorpe’s misdeeds came to light and when Evanston Insurance returned its premiums is

lengthy, the Court is wary of imposing a requirement on insurance companies to proactively

monitor their insured.” Sept. 13 Order at 9. The Court also concluded that “New Mexico public

policy does not allow rescission as to innocent co-insured parties who did not engage in any

misrepresentations, . . . and that the Evanston Insurance policy’s language does not bar innocent

co-insured parties from obtaining coverage.” Sept. 13 Order at 10. Further, the Court concluded

that, under the factors the Tenth Circuit provides in State Farm Fire & Casualty Co. v. Mhoon, 31

F.3d 979, 983 (10th Cir. 1994), the Court would exercise its discretion to hear the case. See Sept.

13 Order at 10-11.

       3.      The MOO.

       5.      The Court resolved many of the issues the parties litigated in the motions for

summary judgment and at trial in the MOO, which denied the Evanston MSJ. The Court first

concluded that the Insurance Policy provision stating, “[p]rior to the effective date of this Coverage

Part the Insured had no knowledge of such Wrongful Act(s) or Personal Injury(ies) or any fact,

circumstance, situation or incident, which may have led a reasonable person in the Insured’s



                                                - 32 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 33 of 90




position to conclude that a Claim was likely,” Insurance Policy at 15, is a condition precedent to

coverage rather than a coverage exclusion, and that, under this language, Donisthorpe’s knowledge

of his misconduct is not imputed to other insureds, see Evanston Ins. Co. v. Desert State Life

Mgmt., 434 F. Supp. 3d at 1097-99. Next, the Court concluded that the Supreme Court of New

Mexico would rule that Insurance Policy’s Exclusion P, which excludes coverage for claims

“based upon or arising out of any conversion, misappropriation, commingling of or defalcation of

funds or property,” Insurance Policy at 20, does not exclude coverage for negligence claims like

negligent supervision, see Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1112.

Third, the Court concluded that Evanston Insurance did not violate N.M. Stat. Ann. § 59A-18-

11(A). See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1112-19. Next, the

Court concluded that the Supreme Court of New Mexico would conclude that Donisthorpe was

acting adversely to Desert State when he filled out the Application and that the adverse interest

exception in agency law would prevent Evanston Insurance from imputing his knowledge to other

insureds. See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1118-19. The

Court also noted that Evanston Insurance had not addressed the timeliness of its rescission attempt,

and so it was not entitled to summary judgment on its rescission claim. See Evanston Ins. Co. v.

Desert State Life Mgmt., 434 F. Supp. 3d at 1120-21. Finally, the Court concluded that New

Mexico public policy bar Evanston Insurance’s attempts to rescind the Insurance Policy for

innocent insureds. See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1121-24.

       4.      The March 23 Order.

       6.      The Court addressed the Moya MSJ and the Former Client MSJ in the March 23

Order. See March 23 Order at 1. The Court noted that the MOO fully addressed the Moya MSJ’s

arguments. See March 23 Order at 3-4. The Former Client MSJ presented two new issues for the



                                               - 33 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 34 of 90




Court to address which it did not address either in the Sept. 13 Order or in the MOO: (i) whether

Evanston Insurance’s delay bars its right to rescind the Insurance Policy; and (ii) Ms. Kerr’s

entitlement to coverage under the Insurance Policy. See March 23 Order at 4-10.

       7.      In the March 23 Order, the Court concluded that, because Evanston Insurance did

not act “‘immediately’” to rescind the Insurance Policy, it was not entitled to this remedy. March

23 Order at 6-7 (quoting Putney v. Schmidt, 1911-NMSC-043, ¶ 10, 120 P. 720, 723). Regarding

Ms. Kerr’s status as an innocent insured, the Court reviewed the parties’ arguments and concluded

that Ms. Kerr was not entitled to coverage based on claims arising out of Donisthorpe’s

misappropriation, but she is entitled to coverage “to the extent that underlying claims seek covered

activity.” March 23 Order at 10. The Court did not rule on whether the State Complaint’s claims

against Ms. Kerr entitled her to coverage, because it concluded that a genuine dispute of material

fact exists whether Ms. Kerr is an innocent insured. See March 23 Order at 10.

       5.      Motions for Judgment As a Matter of Law and Closing Arguments.

       8.      The former clients moved for judgment as a matter of law at the conclusion of trial.

See Oct. 9 Tr. at 692:24-693:1 (Jacobus). The former clients argued that N.M. Stat. Ann.

§ 59A-18-11(A) 9 required Evanston Insurance to attach a copy of the Insurance Policy to the


               9
                   N.M. Stat. Ann. § 59A-18-11(A) states:

               The insured shall not be bound by any statement made in an application for
       a policy unless a copy of such application is attached to or endorsed on the policy
       when issued as a part thereof. If any such policy delivered or issued for delivery to
       any person in this state shall be reinstated or renewed and the insured or the
       beneficiary or assignee of such policy shall make written request to the insurance
       company for a copy of the application, if any, for such reinstatement or renewal,
       the insurance company shall within fifteen days after the receipts of such request at
       its home office or any branch office of the insurance company, deliver or mail to
       the person making such request, a copy of such application. If such copy shall not
       be so delivered or mailed, the insurance company shall be precluded from


                                               - 34 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 35 of 90




renewal application for the Insurance Policy to be admissible evidence. See Oct. 9 Tr. at 693:2-

694:9 (Jacobus); id. at 694:23-695:11 (Jacobus). They argued that the evidence shows that

Western Assurance did not attach the Insurance Policy, because it was illegible, but that these

reasons are irrelevant under the statute. See Oct. 9 Tr. at 694:5-22 (Jacobus). The Court asked if

New Mexico could tell federal courts what evidence is admissible in federal court proceedings.

See Oct. 9 Tr. at 696:1-10 (Court). The former clients argued that the rule is a substantive state

rule rather than a procedural rule. See Oct. 9 Tr. at 696:22-697:2 (Jacobus); id. at 698:7-699:1

(Jacobus). They argued that Evanston Insurance cannot show that it followed § 59A-18-11,

because Evanston Insurance relies on Western Assurance and ADCO General to do this work for

them. See Oct. 9 Tr. at 698:22-699:1 (Jacobus). It noted that this agent relationship has existed

between Evanston Insurance and ADCO General for at least twenty-five years. See Oct. 9 Tr. at

699:6-700:3 (Jacobus)(citing Barth v. Coleman, 1994-NMSC-0067, ¶ 24, 878 P.2 319, 326).

       9.      Moya joined the former clients’ motion for judgment as a matter of law. See Oct.

9 Tr. at 700:7-15 (Graham). The Court asked what the purpose of the attachment requirement is.

See Oct. 9 Tr. at 701:1-2 (Court); id. at 702:9-12 (Court). Moya responded that the statute

guarantees that Desert State officers and employees the ability to see what is contained in the

Insurance Policy. See Oct. 9 Tr. at 702:20-703:8 (Graham).

       10.     Ms. Bennett also joined in the motion for judgment as a matter of law. See Oct. 9

Tr. at 703:12-22 (Sanders). She noted that there is no New Mexico law interpreting this statute.

See Oct. 9 Tr. at 703:12-22 (Sanders). She argued that the statute is clear “that the application

must be attached to the policy.” Oct. 9 Tr. at 704:7-8 (Sanders). She said that the attachment’s



       introducing such application as evidence in any action or proceeding based upon or
       involving such policy or its reinstatement or renewal.


                                              - 35 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 36 of 90




purpose “is to make sure that all the documents are in one place and the insured understands what

has been said in the application.” Oct. 9 Tr. at 704:18-21 (Sanders). She also argued that the

statute is not a rule of evidence, because it begins: “The Insured shall not be bound by any

statement made in an application for a policy unless the application is attached,” and this is a

substantive command. Oct. 9 Tr. at 705:6-8 (Sanders). She added that attachment requirements

force insurance companies to be transparent with insureds and to know for what coverage the

insured applied. See Oct. 9 Tr. at 706:22-707:15 (Sanders).

       11.     Evanston Insurance responded. See Tr. at 709:7-10 (Borders). It argued that New

Mexico would not want the Court to rely on hyper-technicalities. See Oct. 9 Tr. at 710:2-16

(Borders). It also suggested that the attachment evidence was unclear, because Young printed the

document without looking at the attachment, and so nobody knows if the problem was with the

application or with Young’s printer. See Oct. 9 Tr. at 710:17-711:3 (Borders). The Court asked

Evanston Insurance whether the Supreme Court of New Mexico would distinguish between these

attachment requirements and the attachment requirements for motor insurance. See Oct. 9 Tr. at

711:14-712:1 (Court). Evanston Insurance turned to the statute’s text and argued that “the statute

specifically says, for purposes of a renewal policy . . . you don’t need to attach the application.”

Oct. 9 Tr. at 712:10-13 (Borders). It said that, because this is a renewal application, Evanston

Insurance complied with the statute. See Oct. 9 Tr. at 712:20-21 (Borders). It also noted that the

failure to attach was due to ADCO General, who was acting as Desert State’s agent. See Oct. 9

Tr. at 712:22-713:8 (Borders).

       12.     Ms. Bennett responded. See Oct. 9 Tr. at 714:1 (Sanders). She noted that it is

Evanston Insurance’s burden to make sure that any application is attached to the Insurance Policy.

See Oct. 9 Tr. at 714:1-8 (Sanders)(citing N.M. Stat. Ann. § 59A-18-11). She also stated that,



                                               - 36 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 37 of 90




regardless whose agent made the mistake, it was Evanston Insurance’s obligation to make sure the

application was attached. See Oct. 9 Tr. at 714:9-19 (Sanders). She added that the attachment

requirement could help an insured know whether there was any alternations or amendments to the

application after it was submitted. See Oct. 9 Tr. at 714:23-715:10 (Sanders). Moya then added

that it is only fair to hold Evanston Insurance to New Mexico’s strict insurance requirments,

because it chose to do business in this state. See Oct. 9 Tr. at 715:15-716:4 (Graham).

        13.     The former clients then spoke again on their motion. See Oct. 9 Tr. at 716:8

(Jacobus). They reiterated that § 59A-18-11 is a substantive rule. See Oct. 9 Tr. at 716:24-717:12

(Jacobus). They added that the statute’s purpose is so that it is “crystal clear what the policy

consists of.” Oct. 9 Tr. at 717:13-22 (Jacobus). It concluded by noting that the evidence shows

that the “application and policy never got to the insured.” Oct. 9 Tr. at 717:24-25 (Jacobus).

        14.     Evanston Insurance then spoke again. See Oct. 9 Tr. at 718:18 (Borders). It argued

that, at most, it violated the statute in a technical way, but not in a substantive way. See Oct. 9 Tr.

at 718:18-719:14 (Borders). It also highlighted § 59A-18-11’s second sentence, which it argued

distinguishes renewals and initial applications and requires attachment only for the latter See Oct.

9 Tr. at 719:17-720:1 (Borders); id. at 722:5-18 (Borders). It also reiterated that the trial’s evidence

is insufficient to determine what was sent to ADCO General. See Oct. 9 Tr. at 720:11-721:3

(Borders). Evanston Insurance said that it had met its burden to prove that the Application was

attached to the Insurance Policy and that the Defendants had not met their own countervailing

burden. See Tr. at 721:19-722:4 (Borders). It also said that motorist insurance is different, because

consumers can default into coverage, and so “there are specific reasons why that has to go back

and forth that don’t apply here.” Oct. 9 Tr. at 723:2-4 (Borders). Evanston Insurance then returned

to its argument that, because this statute is an affirmative defense, the defendants had to prove it,



                                                 - 37 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 38 of 90




and their reliance on testimony regarding scanned and printed pdf attachments were not enough

proof given the context. See Oct. 9 Tr. at 723:9-725:11 (Borders).

       15.       The former clients responded to Evanston Insurance’ s comments. See Oct. 9 Tr.

at 726:14 (Jacobus). They said that § 59A-18-11(A)’s second sentence does not apply, because

“there is no evidence in this case that the insured asked for a copy of the Insurance and Evanston

didn’t send it.” Oct. 9 Tr. at 727:5-7 (Jacobus). It stated that each of the statute’s three sentences

are independent from each other. See Oct. 9 Tr. at 728:14-23 (Jacobus). After Evanston Insurance

read the statute for the Court, see Oct. 9 Tr. at 730:2-731:7 (Borders), the Court noted that, even if

the statute’s second and third sentences are linked, the first sentence appears to stand alone, see

Oct. 9 Tr. at 731:8-15 (Court). Evanston Insurance responded that if this were true, the second

and third sentences would be surplusage, “because if the application wasn’t attached, it’s not

admissible because it’s not part of the policy.” Oct. 9 Tr. at 731:19-22 (Borders).

       16.       The former clients then made a second motion for judgment as a matter of law

based on N.M. Stat. Ann. § 59A-14-5. 10 See Oct. 9 Tr. at 735:22 (Jacobus). The former clients

said that Evanston Insurance fails to show that it complied with this statute, because there is no



       10
            This statute provides:

        Every insurance contract procured and delivered as surplus lines insurance pursuant to
Chapter 59A, Article 14 NMSA 1978 shall bear the name, address and signature of the surplus
lines broker who procured it and have stamped, printed or otherwise displayed prominently in
boldface ten-point or larger type either upon its declarations page or by attachment of an
endorsement, the form of which may be promulgated by the superintendent, the following: "This
policy provides surplus lines insurance by an insurer not otherwise authorized to transact business
in New Mexico. This policy is not subject to supervision, review or approval by the superintendent
of insurance. The insurance so provided is not within the protection of any guaranty fund law of
New Mexico designed to protect the public in the event of the insurer's insolvency.

N.M. Stat. Ann. § 59A-14-5.


                                                - 38 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 39 of 90




stamp on the Insurance Policy. See Oct. 9 Tr. at 737:7-10 (Jacobus). They said that Evanston

Insurance is invoking the Court’s equitable powers with “unclean hands,” because it has not

complied with New Mexico law. Oct. 9 Tr. at 737:15-16 (Jacobus). The former clients said that

Evanston Insurance has not done the discovery to prove that it complied with this law. See Oct. 9

Tr. at 738:14-739:7 (Jacobus).

       17.     Evanston Insurance then responded. See Oct. 9 Tr. at 741:7 (Borders); id. at 742:23

(Borders). It asserted that the former clients just alleged a new affirmative defense for the first

time, and the former clients have still not filed an answer to the case’s Complaint, so “I don’t even

know what I’m responding to.” Oct. 9 Tr. at 743:5-6 (Borders). Next, Evanston Insurance stated

that N.M. Stat. Ann. § 59A-15-4 does not say what happens when a company fails to comply with

it or who is responsible for making sure a policy is stamped. See Oct. 9 Tr. at 743:10-20 (Borders).

It said that it would address this issue in its proposed findings of facts motion and that it otherwise

was not prepared to discuss in detail a statute that was never mentioned before today. See Oct. 9

Tr. at 743:21-744:12 (Borders). It added that the former client’s motion was “inherently unfair,”

Oct. 9 Tr. at 745:18 (Borders), and that it only agreed to delay requiring the parties’ answers as a

courtesy in preparation of trial. Evanston Insurance said that the former clients had “[lain] in wait”

throughout the trial to spring this at the end and asked that the Court strike this affirmative defense.

Oct. 9 Tr. at 746:15-16 (Borders). It added that, at least in Illinois, it is the surplus lines broker’s

obligation to stamp policies. See Oct. 9 Tr. at 747:5-18 (Borders). It said that, had it known about

this argument, it would have had a rebuttal expert testify. See Oct. 9 Tr. at 748:13-17 (Borders).

       18.     The Court suggested that the former clients’ argument was not an affirmative

defense, but instead just another argument in the equity analysis. See Oct. 9 Tr. at 750:2-10

(Court). Evanston Insurance noted that this characterization might be accurate, but it said that,



                                                 - 39 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 40 of 90




even so, the trial had seen two witnesses who could have testified to this issue and the former

clients did not raise this issue then. See Oct. 9 Tr. at 750:18-751:13 (Borders). Evanston Insurance

asked that the Court strike the argument, “or at a minimum take it under advisement moving

forward.” Oct. 9 Tr. at 752:23-24 (Borders).

       19.     The former clients then stated that “Evanston has not followed the law” as N.M.

Stat. Ann. § 59A requires. Oct. 9 Tr. at 753:12-13 (Jacobous). See id. at 753:18-20 (Jacobus).

They argued that it was “not our job to certainly tell them that they must do their jobs and . . .

admit evidence of a policy that complies with New Mexico law.” Oct. 9 Tr. at 754:3-6 (Jacobus).

The former clients said that the remedy for a § 59A-14-5 violation is in N.M. Stat. Ann. § 59-14-

15, and they read the statute. 11 See Oct. 9 Tr. at 754:18-755:20 (Jacobus). The former clients said

that this statute does not make the Insurance Policy void ab initio, but “we’ve had a full trial, [and]

Evanston has not shown that it complied with the law.” Oct. 9 Tr. at 755:24-25 (Jacobus). The

former clients then stated that the Court gave it until the day after trial to file an answer, and that

it would be inappropriate to re-open evidence. See Oct. 9 Tr. at 756:13-757:9. Evanston Insurance



               11
                    N.M. Stat. Ann. § 59A-14-15 provides:

       A.      As to a risk assumed by an unauthorized insurer under Chapter 59A, Article
       14 NMSA 1978, and if the premium thereon has been received by the producing
       broker or the surplus lines broker who placed the insurance, in all questions
       thereafter arising under the coverage between the insurer and the insured the insurer
       shall be deemed to have received the premium due it for the coverage; and the
       insurer shall be liable to the insured for losses covered by the insurance and for
       unearned premiums that may become payable to the insured upon cancellation of
       the insurance, whether or not in fact the surplus lines broker is indebted to the
       insurer as to the insurance or for any other cause.

       B.       Each unauthorized insurer assuming a surplus lines risk under Chapter 59A,
       Article 14 NMSA 1978 shall be deemed thereby to have subjected itself to the terms
       of this section.


                                                - 40 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 41 of 90




responded that answers were not due the day after trial but by the end of the trial, which means

that answers are due the same day the trial finishes. See Oct. 9 Tr. at 757:14-25 (Borders). It

reiterated its request that it be able to respond to the former clients’ new affirmative defense under

N.M. Stat. Ann. § 59A-14-5. See Oct. 9 Tr. at 759:1-18 (Borders).

       6.      Moya’s Closing Argument.

       20.     Moya then presented his closing statements. See Oct 9 Tr. at 772:3 (Graham). He

stated that he believed that Evanston Insurance is not entitled to rescission or declaratory judgment.

See Oct. 9 Tr. at 772:8-14 (Graham).           He argued that Evanston Insurance “has clearly

acknowledged that they received notice of the potential claims from Helen Bennett on or before

March 27th of 2017.” Oct. 9 Tr. at 773:3-5 (Graham). He noted that Evanston Insurance attempted

to rescind the letter fourteen months after it had reasonable notice of Donisthorpe’s misdeeds. See

Oct. 9 Tr. at 774:20-775:6 (Graham). Moya asserted that, “[t]o argue that Evanston was making

some sort of reasonable efforts there is practically ridiculous,” and its behavior was “as far from

prompt and immediate, as required by the law, as it gets.” Oct. 9 Tr. at 775:7-10 (Graham). He

argued that Evanston Insurance engaged in the behavior that the New Mexico Legislature intends

to prevent, because it waited on this claim so it could make an informed economic decision. See

Oct. 9 Tr. at 776:7-18 (Graham).

       21.     Next, Moya asserted that all the trial’s evidence shows that Donisthorpe acted

alone, and everyone else at Desert State is therefore an innocent insured under the Insurance

Policy. See Oct. 9 Tr. at 775:19-776:9 (Graham). He stated that these innocent insureds relied on

the Evanston Insurance coverage to protect Desert State clients, not themselves, and they are now

seeking coverage “to guarantee that those clients are able to be made as whole as possible.” Oct.

9 Tr. at 776:10-21 (Graham). Moya contended that the Insurance Policy covers Desert State



                                                - 41 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 42 of 90




Employees’ negligent acts, and the evidence from trial shows that the Desert State directors were

negligent in not discovering Donisthorpe’s misconduct. See Oct. 9 Tr. at 776:22-777:24 (Graham).

       7.      Ms. Bennett’s Closing Argument.

       22.     Ms. Bennett then presented her closing argument. See Oct. 9 Tr. at 778:16

(Sanders). She stated that Evanston Insurance cannot rescind the Insurance Policy’s coverage of

her. See Oct. 9 Tr. at 779:3-4 (Sanders). It noted that the Court has already concluded that New

Mexico public policy does not permit rescission for innocent co-insured parties, and trial testimony

shows that Donisthorpe prepared the Application alone and Ms. Bennett had no knowledge of his

wrongful acts. See Oct. 9 Tr. at 779:5-23 (Sanders). As for Evanston Insurance’s delay, Ms.

Bennett again noted that the Court had concluded that New Mexico requires rescinding parties to

act immediately, and Evanston Insurance’s delay was far from immediate in this case. See Oct. 9

Tr. at 780:1-16 (Sanders). She argued that Evanston Insurance had all the information it needed

to rescind by November, 2017. See Oct. 9 Tr. at 780:17-23 (Sanders).

       23.     Ms. Bennett then discussed the Insurance Policy’s exclusions. See Oct. 9 Tr. at

781:5-10 (Sanders). She argued that Evanston Insurance admitted at trial that Ms. Bennett’s

conduct did not implicate Exclusion J. See Oct. 9 Tr. at 781:11-18. She added that Evanston

Insurance made the same admission about Exclusion P. See Oct. 9 Tr. at 781:19-782:6 (Sanders).

Ms. Bennett noted that Donisthorpe testified that he provided false information to Desert State’s

board, and that the Court has already concluded that the Insurance Policy does not bar innocent

co-insured parties from obtaining coverage. See Oct. 9 Tr. at 782:7-19 (Sanders).

       8.      The Former Client’s Closing Arguments.

       24.     The former Desert State clients then presented their closing argument. See Oct. 9

Tr. at 783:19 (Davis). The former clients first discussed Donisthorpe’s disabled victims whom the



                                               - 42 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 43 of 90




trial will impact. See Oct. 9 Tr. at 783:19-784:15 (Davis). The former clients then argued that the

Court should deny Evanston Insurance’s rescission argument, because “Evanston comes to the

Court seeking equitable relief yet it has unclean hands” for violating two statutes, §§ 59A-14-5

and 59A-18-11. Oct. 9 Tr. at 785:10-12 (Davis). It argued that there is no evidence that Evanston

Insurance stamped its surplus lines policy as § 59A-14-5 requires. See Oct. 9 Tr. at 785:16-25

(Davis). This omission, the former clients argue, is evidence that the Court should weigh in

determining whether to use its equitable powers to allow Evanston Insurance to rescind the

Insurance Policy. See Oct. 9 Tr. at 786:1-4 (Davis). They also argued that Evanston Insurance

had unclean hands, because it “changed its position” during the litigation “as to what type of policy

is before the Court.” Oct. 9 Tr. at 787:22-25 (Davis). The former clients next discussed § 59A-

18-11. See Oct. 9 Tr. at 788:8 (Davis). They reiterated their arguments on the issue they first

made when discussing their oral motion for judgment as a matter of law. See Oct. 9 Tr. at 788:8-

791:24 (Davis).

       25.     The former clients also argued that Evanston Insurance delayed too long before

rescinding the Insurance Policy. See Oct. 9 Tr. at 791:25-792:8 (Davis). They gave the timeline

of Evanston Insurance’s actions between receiving Ms. Bennett’s March, 2017, report and

officially rescinding the Insurance Policy on June 4, 2018. See Oct. 9 Tr. at 792:9-793:20 (Davis).

Having reviewed this history, the former clients assert that Evanston Insurance’s action “was

neither prompt nor immediate,” as New Mexico law requires. Oct. 9 Tr. at 793:21-23 (Davis).

See id. at 793:23-794:8 (Davis). The former clients then made the argument that the Insurance

Policy’s definition of “insured” creates a “reasonable dispute over who is included in this term of

insured, and it must be resolved in favor of Evanston’s insureds and in favor of coverage under

New Mexico law.” Oct. 9 Tr. at 794:23-795:1 (Davis).



                                               - 43 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 44 of 90




       26.     Next, the former clients discussed the Insurance Policy’s exclusions. See Oct. 9

Tr. at 795:2 (Davis). They noted that the Insurance Policy’s exclusions only apply to claims as

the Insurance Policy defines that term. See Oct. 9 Tr. at 795:2-15 (Davis). It then addressed

Exclusion I, the business exclusion for antitrust and Unfair Practices Act claims. See Oct. 9 Tr. at

795:16 (Davis). The former clients noted that they have alleged negligent conduct, and that their

allegations have “nothing to do with any sort of statutory claim that we might have or business-

related claim that we might have.” Oct. 9 Tr. at 795:25-796:2 (Davis). Regarding Exclusion J,

the exclusion for wrongful or intentional conduct, the former clients argued that it “can quickly be

dealt with,” because they are suing Desert State and its officers in the underlying state case for

vicarious liability. See Oct. 9 Tr. at 796:4-19 (Davis). Finally, regarding Exclusion P, the clause

excluding coverage for conduct arising out of financial misconduct, the former clients asserted that

it does not apply, because they assert negligence and negligent supervision claims in the underlying

State Complaint. See Oct. 9 Tr. at 796:20-797:11 (Davis). They argued that the trial shows that

Desert State clients were put into accounts that had lower rates of return then they otherwise would

have in other accounts, and they have therefore “proven claims of negligence that have nothing at

all to do with Mr. Donisthorpe stealing any money from DSLM.” Oct. 9 Tr. at 797:19-21 (Davis).

They also noted that they would amend the State Complaint to bring in new defendants and claims,

and if the Court found against them now, it would preclude the state jury from determining whether

Desert State failed in its duty as a trustee. See Oct. 9 Tr. at 798:1-14 (Davis).

       9.      Evanston Insurance’s Rebuttal.

       27.     Evanston Insurance then offered a brief rebuttal to the defendant’s closing

statements. See Oct. 9 Tr. at 799:1 (Borders). It first discussed some of opposing counsel’s

misstatements. See Oct. 9 Tr. at 799:9-15 (Borders). It said that, contrary to Moya’s contentions,



                                                - 44 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 45 of 90




volunteers are not insured under the Insurance Policy. See Oct. 9 Tr. at 799:9-15 (Borders). It

also clarified that Butler testified that the Insurance Policy was not renewed because of allegations

of theft, not because Evanston Insurance knew that Donisthorpe had stolen funds. See Oct. 9 Tr.

at 799:16-22 (Borders). It said that, contrary to Ms. Bennett’s statements, there are several matters

still open in this case. See Oct. 9 Tr. at 799:23-800:6 (Borders). Evanston Insurance then

discussed Fischer’s trial testimony. See Oct. 9 Tr. at 800:15 (Borders). It noted that Fischer

analyzes insurance policy claims for a living, and, when he was asked about the State Complaint’s

claims, he attempted to be precise. See Oct. 9 Tr. at 800:15-801:3 (Borders). Evanston Insurance

said that his testimony’s essence is that “[a]ll of [the State Complaint’s] causes of action

incorporated the factual basis for the complaint.” Oct. 9 Tr. at 801:6-7 (Borders). It concluded by

emphasizing that the former clients are suing, because of Donsithorpe’s theft, and that any

mismanagement is entirely incidental to his misappropriation. See Oct. 9 Tr. at 801:12-802:14

(Borders). Evanston Insurance stated that, despite the tragedy of the situation, the errors and

omission policy does not cover claims related to Donsithorpe’s actions. See Oct. 9 Tr. at 802:20-

803:6 (Borders).

       10.     Evanston Insurance’s Closing Argument.

       28.     Evanston Insurance filed its closing argument contemporaneously with the

Evanston Insurance Brief. See Plaintiff’s Closing Argument, filed December 2, 2019 (Doc.

169)(“Closing Brief”). Evanston Insurance states that it “will use this opporuntity to highlight the

testimony at trial that makes clear that Graham v. Desert State Life Mgmt., . . . is not covered by

the professional liability policy issued by Evanston to Desert State Life Management.” Closing

Brief at 2 (emphasis in original). After reviewing the timeline of Donisthorpe’s scheme and its

eventual unraveling, see Closing Brief at 2-4, Evanston Insurance discusses Moya’s testimony, see



                                               - 45 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 46 of 90




Closing Brief at 4. It asserts that Moya “repeatedly testified that Donisthorpe carried out his

embezzlement scheme by first commingling individual client funds in pooled accounts,

misappropriating those funds and then converting them for his own personal use.” Closing Brief

at 4. See id. at 4-6 (citing Oct. 7 Tr. at 123:9-124:20 (Moya); id. at 136:10-16 (Moya); id. at

256:20-24 (Moya); id. at 383:8-14 (Moya)). Evanston Insurance also notes that Donisthorpe

confirmed the accuracy of his original and amended plea agreements at trial. See Closing Brief at

6 (citing Oct. 8 Tr. at 523:19-524:6 (Donisthorpe)). Evanston Insurance argues that, in light of

this evidence, because the $4.9 million that the former clients seek to recover are the same funds

which Moya and the FID determined that Donisthorpe misappropriated, “the Policy’s

Commingling/Misappropriation of Funds Exclusion bars coverage for the Underlying Claim.”

Closing Brief at 7.

       29.     Next, Evanston Insurance argues that allowing Ms. Bennett to benefit from the

“innocent insured” doctrine would “violate New Mexico Law and rewrite the Policy.” Closing

Brief at 7. They cite numerous cases rejecting an insured’s request to impose an innocent insured

exception to a commingling/misappropriation of funds exclusion. See Closing Brief at 7-8 (citing

Bethel v. Darwin Select Ins. Co., 735 F.3d 1035, 1042 (8th Cir. 2013); Northland Ins. Co. v.

Stewart Title & Guar. Co., 327 F.3d 448, 457 (6th Cir. 2003); Phila. Indem. Ins. Co. v. Stazak

Mgmt., No. 3:16-cv-00369, 2018 U.S. Dist. LEXIS 92567, at *34-35 (M.D. Fla. May 31,

2018)(Howard, J.); Nelson v. XL Am., Inc., No. 2:16-cv-00060, 2019 U.S. Dist. LEXIS 154103,

2017 WL 4185461, at *9 (D. Nev., Sep. 21, 2017)(Dorsey, J.); PNA, L.L.C. v. Interstate Ins. Grp.,

No. Civ. A. 02-1130, 2003 U.S. Dist. LEXIS 11431, at *4 (E.D. La. June 20, 2003)(Englehardt,

J.); Bankers Multiple Line Ins. Co. v. Pierce, 20 F. Supp. 2d 1004, 1008 (S.D. Miss. 1998)(Guirola,

M.J.); Fid. Nat’l Title Ins. Co. v. OHIC Ins. Co., 619 S.E.2d 704, 707 (Ga. Ct. App. 2005)). It



                                              - 46 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 47 of 90




adds that the evidence shows that Donisthorpe’s financial misconduct occurred before the

Insurance Policy’ s November 1, 2016, inception date. See Closing Brief at 8-9 (citing Oct. 7 Tr.

at 136:10-16 (Moya); Oct. 8 Tr. at 523:19-524:6 (Donisthorpe)). Evanston Insurance says that, in

light of this evidence, and because Donisthorpe acknowledged at trial that he was aware his

conduct was exposing Desert State to claims, and the Insurance Policy’s condition precedent for

coverage 12 was not met. See Closing Brief at 9 (citing Oct. 8 Tr. at 538:6-17 (Donisthorpe). It

also argues that the Court must apply this condition precedent to coverage for Ms. Bennett under

New Mexico law, because Donisthorpe’s knowledge is imputed to her. See Closing Brief at 10.

In conclusion, Evanston Insurance asks that the Court enter judgment in its favor, and declare that

it has no duty to pay any money in defense or indemnity related to the underlying state case. See

Closing Brief at 10-11.

               LAW REGARDING DIVERSITY JURISDICTION AND ERIE
       30.     Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1983)(“Erie”), a federal district

court sitting in diversity applies “state law with the objective of obtaining the result that would be

reached in state court.” Butt v. Bank of Am., N.A., 477 F.3d 1171, 1179 (10th Cir. 2007). Accord

Mem. Hosp. v. Healthcare Realty Tr. Inc., 509 F.3d 1225, 1229 (10th Cir. 2007). The Court has

held that if a district court exercising diversity jurisdiction cannot find a Supreme Court of New

Mexico “opinion that [governs] a particular area of substantive law . . . [the district court]

must . . . predict how the Supreme Court of New Mexico would [rule].” Guidance Endodontics,

LLC v. Dentsply Int’l., Inc., 708 F. Supp. 2d 1209, 1224-25 (D.N.M. 2010)(Browning, J.). “Just


       12
         Evanston Insurance argues that the Insurance Policy contains a condition precedent
requiring that “[p]rior to the effective date of this Coverage Part the Insured had no knowledge of
such Wrongful Act(s) or Personal Injury(ies) or any fact, circumstance, situation or incident, which
may have led a reasonable person in the Insured’s position to conclude that a Claim was likely.”
Closing Brief at 9 (citing Insurance Policy at 15).


                                                - 47 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 48 of 90




as a court engaging in statutory interpretation must always begin with the statute’s text, a court

formulating an Erie prediction should look first to the words of the state supreme court.” Peña v.

Greffet, 110 F. Supp. 3d 1103, 1132 (D.N.M. 2015)(Browning, J.). 13 If the Court finds only an

opinion from the Court of Appeals of New Mexico, while “certainly [the Court] may and will

consider the Court of Appeal[s’] decision in making its determination, the Court is not bound by

the Court of Appeal[s’] decision in the same way that it would be bound by a Supreme Court

decision.” Mosley v. Titus, 762 F. Supp. 2d 1298, 1332 (D.N.M. 2010)(Browning, J.)(noting that

where the only opinion on point is “from the Court of Appeals, . . . the Court’s task, as a federal

district court sitting in this district, is to predict what the Supreme Court of New Mexico would do

if the case were presented to it” (citing Wade v. EMCASCO Ins., 483 F.3d 657, 666 (10th Cir.



        13
          In performing its Erie-mandated duty to predict what a state supreme court would do if
faced with a case, see Comm’r v. Estate of Bosch, 387 U.S. 456 (1987), a federal court may
sometimes contradict the state supreme court’s own precedent if the federal court concludes that
the state supreme court would, given the opportunity, overrule its earlier holding, see Anderson
Living Tr. v. WPX Energy Prod., LLC, 27 F. Supp. 3d 1188, 1247 n.30 (D.N.M.
2014)(Browning, J.). Courts should, obviously, be reticent to formulate an Erie prediction that
conflicts with state-court precedent; even if the prediction turns out to be correct, such predictions
produce disparate results between cases filed in state and federal courts, as the old state supreme
court precedent usually binds state trial courts. The factors to which a federal court should look
before making an Erie prediction that a state supreme court will overrule its prior precedent vary
depending upon the case, but some consistent ones include: (i) the age of the state supreme court
decision from which the federal court is considering departing -- the younger the state case is, the
less likely it is that departure is warranted; (ii) the amount of doctrinal reliance that the state courts
-- especially the state supreme court -- have placed on the state decision from which the federal
court is considering departing; (iii) apparent shifts away from the doctrine that the state decision
articulates, especially if the state supreme court has explicitly called an older case’s holding into
question; (iv) changes in the composition of the state supreme court, especially if mostly dissenting
justices from the earlier state decision remain on the court; and (v) the decision’s patent illogic or
its inapplicability to modern times. See Peña v. Greffet, 110 F. Supp. 3d at 1132 n.17. In short, a
state supreme court case that a federal court predicts will be overruled is likely to be very old,
neglected by subsequent state-court cases -- perhaps because it is in a dusty corner of the common
law which does not get much attention or have much application -- and clearly wrong.



                                                  - 48 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 49 of 90




2007)(explaining that, “[w]here no controlling state decision exists, the federal court must attempt

to predict what the state’s highest court would do,” and that, “[i]n doing so, it may seek guidance

from decisions rendered by lower courts in the relevant state”))). 14 The Court may also rely on


       14
         The Supreme Court has addressed what the federal courts may use when there is not a
decision on point from the state’s highest court:

       The highest state court is the final authority on state law, but it is still the duty of
       the federal courts, where the state law supplies the rule of decision, to ascertain and
       apply that law even though it has not been expounded by the highest court of the
       State. An intermediate state court in declaring and applying the state law is acting
       as an organ of the State and its determination, in the absence of more convincing
       evidence of what the state law is, should be followed by a federal court in deciding
       a state question. We have declared that principle in West v. American Telephone
       and Telegraph Co., 311 U.S. 223 (1940), decided this day. It is true that in that
       case an intermediate appellate court of the State had determined the immediate
       question as between the same parties in a prior suit, and the highest state court had
       refused to review the lower court’s decision, but we set forth the broader principle
       as applicable to the decision of an intermediate court, in the absence of a decision
       by the highest court, whether the question is one of statute or common law.

               . . . We have held that the decision of the Supreme Court upon the
       construction of a state statute should be followed in the absence of an expression
       of a countervailing view by the State’s highest court, and we think that the decisions
       of the Court of Chancery [the New Jersey trial court] are entitled to like respect as
       announcing the law of the State.

               ....

               The question has practical aspects of great importance in the proper
       administration of justice in the federal courts. It is inadmissible that there should
       be one rule of state law for litigants in the state courts and another rule for litigants
       who bring the same question before the federal courts owing to the circumstance of
       diversity of citizenship. In the absence of any contrary showing, the rule [set forth
       by two New Jersey trial courts, but no appellate courts] appears to be the one which
       would be applied in litigation in the state court, and whether believed to be sound
       or unsound, it should have been followed by the Circuit Court of Appeals.

Fid. Union Tr. Co. v. Field, 311 U.S. 169, 177-80 (1940)(footnotes and citations omitted). The
Supreme Court has softened this position over the years; federal courts are no longer bound by


                                                - 49 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 50 of 90




Tenth Circuit decisions interpreting New Mexico law. See Anderson Living Tr. v. WPX Energy

Prod., LLC, 27 F. Supp. 3d at 1243 & n.30. 15 Ultimately, “the Court’s task is to predict what the



state trial or intermediate court opinions, but “should attribute [them] some weight . . . where the
highest court of the State has not spoken on the point.” Comm’r v. Estate of Bosch, 387 U.S. at
465 (citing King v. Order of United Commercial Travelers, 333 U.S. 153, 159 (1948)). See 17A
James Wm. Moore et al., Moore’s Federal Practice § 124.20 (3d ed. 1999)(“Decisions of
intermediate state appellate courts usually must be followed . . . [and] federal courts should give
some weight to state trial courts decisions.” (emphasis and title case omitted)).

        15
           In determining the proper weight to accord Tenth Circuit precedent interpreting New
Mexico law, the Court must balance the need for uniformity between federal court and state court
interpretations of state law with the need for uniformity among federal judges. If the Court adheres
too rigidly to Tenth Circuit caselaw, ignoring changes undergone by a state’s law in the ensuing
years, then parties litigating state law claims will be subject to a different body of substantive law,
depending on whether they litigate in state court or federal court. This result frustrates the purpose
of Erie, which held that federal courts must apply state court interpretations of state law, rather
than their own, in part so that parties achieve a consistent result regardless of the forum. This
consideration pulls the Court toward according Tenth Circuit precedent less weight and according
state court decisions issued in the ensuing years more weight. On the other hand, when the state
law is unclear, it is desirable for there to at least be uniformity among federal judges as to its proper
interpretation. Otherwise, different federal judges within the same circuit -- or even the same
district, as district courts’ decisions are not binding, even upon themselves -- would be free to
adopt differing interpretations of a state’s law. This consideration pulls the Court towards a
stronger respect for vertical stare decisis, because a Tenth Circuit decision on point -- regardless
whether it accurately reflects state law -- at least provides consistency at the federal level, so long
as federal district judges are required to follow it.
         The Court must decide how to weigh Tenth Circuit caselaw against more recent state court
decisions, choosing a point on the spectrum between the two extremes: rigidly adhering to Tenth
Circuit precedent unless there is intervening caselaw directly on point from the state’s highest
court, on one end; and independently interpreting the state law, regarding the Tenth Circuit
precedent as no more than persuasive authority, on the other. In striking this balance, the Court
notes that it is generally more concerned about systemic inconsistency between the federal courts
and the state courts than it is about inconsistency among federal judges. Judges, even those within
a jurisdiction with ostensibly identical governing law, sometimes interpret and apply the law
differently from one another; this inconsistency is part and parcel of a common-law judicial
system. More importantly, litigants seeking to use forum selection to gain a substantive legal
advantage cannot easily manipulate such inconsistency: cases are assigned randomly to district
judges in this and many federal districts; and, regardless, litigants cannot know for certain how a
given judge will interpret the state law, even if they could determine the identity of the judge pre-


                                                 - 50 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 51 of 90




filing or pre-removal. All litigants know in advance is that whomever federal district judge they
are assigned will look to the entirety of the state’s common law in making his or her determination
-- the same as a state judge would. Systemic inconsistency between the federal courts and state
courts, on the other hand, not only threatens the principles of federalism, but litigants may more
easily manipulate the inconsistency. When the Tenth Circuit issues an opinion interpreting state
law, and the state courts subsequently shift away from that interpretation, litigants -- if the district
courts strictly adhere to the Tenth Circuit opinion -- have a definite substantive advantage in
choosing the federal forum over the state forum, or vice versa.
         The Court further notes that district courts may be in a better position than the Tenth Circuit
to be responsive to changes in state law. Tenth Circuit decisions interpreting a particular state’s
law on a specific issue are further apart in time than the collective district courts’ decisions are.
More importantly, the Tenth Circuit does not typically address such issues with the frequency that
the state’s courts themselves do. As such, Tenth Circuit precedent can lag behind developments
in state law -- developments that the district courts may be nimble enough to perceive and adopt.
Additionally, much of the benefit of having a consistent Tenth Circuit-wide interpretation of a
particular state’s law is wasted. Other than Oklahoma, every state encompassed by the Tenth
Circuit contains only one federal judicial district, and there is relatively little need for federal
judges in Wyoming and Kansas to have a uniform body of New Mexico law to which to look.
Last, the Court notes, respectfully, that district courts may be in a better position than the Tenth
Circuit to develop expertise on the state law of the state in which they sit. Every federal judicial
district in the nation, except the District of Wyoming, covers at most one state. It is perhaps a
more workable design for each district court to keep track of legal developments in the state law
of its own state(s) than it is for the Tenth Circuit to monitor separate legal developments in eight
states.
         Having outlined the relevant considerations, the Court thinks the proper stance on vertical
stare decisis in the context of federal court interpretations of state law is as follows: the Tenth
Circuit’s cases are binding as to their precise holding -- what the state law was on the day the
opinion was published -- but lack the positive precedential force that its cases interpreting a federal
statute or the federal Constitution possess. A district court considering a state law issue after the
publication of a Tenth Circuit opinion on point may not come to a contrary conclusion based only
on state court cases that were available to the Tenth Circuit and that the Tenth Circuit considered,
but it may come to such a conclusion based on intervening state court cases.
         When interpreting state law, the Tenth Circuit does not and cannot issue a case holding that
x is the law in New Mexico; it holds that the proper interpretation of New Mexico law, at the time
the opinion is released, is x. Its holdings are descriptive, not prescriptive -- interpretive, not
normative. Because federal judicial opinions lack independent substantive force on state law
issues, but possess such force regarding federal law issues, the Court thinks the following is not
an unfair summary of the judicial interpretive process: (i) when interpreting federal law, the federal
appellate courts consider the existing body of law, and then issue a holding that both reflects and
influences the body of law; that holding subsequently becomes a part of the body of law; but
(ii) when interpreting state law, the federal appellate courts consider the existing body of law, and
then issue a holding that only reflects the body of law; that holding does not subsequently become


                                                 - 51 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 52 of 90




a part of the body of law. The federal district courts are bound to conclude that the Tenth Circuit’s
reflection of the then-existing body of law was accurate. The question is whether they should build
a doctrine atop the case and use the existence of the Tenth Circuit’s case to avoid any responsibility
to independently consider the whole body of state law that exists when the time comes that
diversity litigants raise the issue in their courtrooms. Giving such effect to the Tenth Circuit’s
interpretations of state law is at tension with Erie, giving independent substantive effect to federal
judicial decisions -- i.e., applying federal law -- in a case brought in diversity.
        The purpose of Erie is well-known and simple, and the Court should not complicate it
beyond recognition: it is that the same substantive law governs litigants’ cases regardless whether
they are brought in a federal or state forum. For simplicity’s sake, most courts have settled on the
formulation that “the federal court must attempt to predict how the states’ highest court would rule
if confronted with the issue.” Moore’s Federal Practice § 124.22[3] (citing Comm’r v. Estate of
Bosch, 387 U.S. at 465 (“[A]n intermediate appellate state court [decision] is a datum for
ascertaining state law which is not to be disregarded by a federal court unless it is convinced by
other persuasive data that the highest court of the state would decide otherwise.” (citation and
internal quotation marks omitted))). This formulation may not be the most precise one if the goal
is to ensure identical outcomes in state and federal court -- the Honorable Milton I. Shadur, United
States District Judge for the Northern District of Illinois, looks to state procedural rules to
determine in which state appellate circuit the suit would have been filed were it not in federal court,
and then applies the state law as that circuit court interprets it, see Abbott Labs. v. Granite State
Ins., 573 F. Supp. 193, 196-200 (N.D. Ill. 1983)(Shadur, J.)(noting that the approach of predicting
the state supreme court’s holdings will often lead to litigants obtaining a different result in federal
court than they would in state court, where only the law of the circuit in which they filed -- and
certainly not nonexistent, speculative state supreme court law -- governs) -- but it is a workable
solution that has achieved consensus. See Allstate Ins. v. Menards, Inc., 285 F.3d 630, 637 (7th
Cir. 2002)(“[W]e adhere today to the general rule, articulated and applied throughout the United
States, that, in determining the content of state law, the federal courts must assume the perspective
of the highest court in that state and attempt to ascertain the governing substantive law on the point
in question.”). This formulation, built out of ease-of-use, does not relieve courts of their Supreme
Court-mandated obligation to consider state appellate and trial court decisions. To the contrary,
even non-judicial writings by influential authors, statements by state supreme court justices, the
closeness of the vote on a prior case addressing the issue, and personnel changes on the court --
considerations that would never inform a federal court’s analysis of federal law -- may validly
come into play. The question is whether the district courts must abdicate, across-the-board, the
“would decide” aspect of the Erie analysis to their parent appellate courts when the Court of
Appeals has declared an interpretation of state law.
        The Erie doctrine results in federal cases that interpret state law withering with time. While
cases interpreting federal law become more powerful over time -- forming the groundwork for
doctrines, growing upward from one application (Congress may create a national bank) to many
(Congress may set quotas on wheat-growing for personal consumption), expanding outward from
the general (states must grant criminal jury trials) to the specific (the jury need not be twelve
people, nor must it be unanimous) -- federal cases interpreting state law often become stale. New
state court cases -- even when not directly rebuking the federal court’s statement of law -- alter the
common-law legal landscape with their dicta, their insinuations, and their tone. The Supreme


                                                - 52 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 53 of 90




Court, which picks its cases sparingly and for maximum effect, almost never grants certiorari to
resolve issues of state law.
        The Court’s views on Erie, of course, mean little if the Tenth Circuit does not agree. In
Wankier v. Crown Equipment Corp., 353 F.3d 862 (10th Cir. 2003)(McConnell, J.) the Tenth
Circuit said that,

       [w]here no controlling state decision exists, the federal court must attempt to predict
       what the state’s highest court would do. In performing this ventriloquial function,
       however, the federal court is bound by ordinary principles of stare decisis. Thus,
       when a panel of this Court has rendered a decision interpreting state law, that
       interpretation is binding on district courts in this circuit, and on subsequent panels
       of this Court, unless an intervening decision of the state’s highest court has resolved
       the issue.

Wankier v. Crown Equip. Corp., 353 F.3d at 866. From this passage, it seems clear that the Tenth
Circuit permits a district court to deviate from its view of state law only on the basis of a subsequent
case “of the state’s highest court.” The American Heritage Dictionary of the English Language
1402 (William Morris ed., New College ed. 1976)(defining “unless” as “[e]xcept on the condition
that; except under the circumstances that”). A more aggressive reading of the passage -- namely
the requirement that the intervening case “resolv[e] the issue,” Wankier v. Crown Equip. Corp.,
353 F.3d at 866 -- might additionally compel the determination that any intervening caselaw must
definitively and directly contradict the Tenth Circuit interpretation to be considered “intervening.”
        It is difficult to know whether the Honorable Michael W. McConnell’s, former United
States Circuit Judge for the Tenth Circuit, limitation of “intervening decision” to cases from the
highest state court was an oversight or intentional. Most of the Tenth Circuit’s previous
formulations of this rule have defined intervening decisions inclusively as all subsequent decisions
of “that state’s courts,” a term which seems to include trial and intermediate appellate courts. Even
Koch v. Koch Industries, Inc., 203 F.3d 1202, 1231 (10th Cir. 2000), the primary authority upon
which Wankier v. Crown Equipment Corp. relies, uses the more inclusive definition. In fact,
Wankier v. Crown Equipment Corp. quotes its relevant passage:

       In the absence of intervening Utah authority indicating that a plaintiff is not
       required to prove a safer, feasible alternative design, we are bound to follow the
       rule of Allen [v. Minnstar, Inc., 8 F.3d 1470 (10th Cir. 1993), a Tenth Circuit case
       interpreting an issue of Utah law], as was the district court. “Following the doctrine
       of stare decisis, one panel of this court must follow a prior panel’s interpretation of
       state law, absent a supervening declaration to the contrary by that state’s courts or
       an intervening change in the state’s law.” Koch v. Koch Indus., Inc., 203 F.3d at
       1231.

Wankier v. Crown Equip. Corp., 353 F.3d at 867.
        Whether the decision to limit the intervening authority a district court can consider was
intentional or not, the Tenth Circuit has picked it up and run with it. In Kokins v. Teleflex, Inc.,
the Tenth Circuit, quoting Wankier v. Crown Equipment Corp., refused to consider an opinion


                                                 - 53 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 54 of 90




state supreme court would do.” Wade v. EMCASCO Ins., 483 F.3d at 666. Accord Mosley v.

Titus, 762 F. Supp. 2d at 1332 (citation omitted); Rimbert v. Eli Lilly & Co., 577 F. Supp. 2d 1174,

1188-89 (D.N.M. 2008)(Browning, J.).

             LAW REGARDING INSURANCE CONTRACT INTERPRETATION
       31.     Under New Mexico Law, “insurance contracts are construed by the same principles

which govern the interpretation of all contracts.” Rummel v. Lexington Ins. Co., 1997-NMSC-

041, ¶ 18, 945 P.2d 970, 976 (quotation marks omitted). In interpreting insurance policies, courts

must consider the policy as a whole. See Weldon v. Commercial Union Assur. Co., 1985-NMSC-

118, ¶ 9, 710 P.2d 89, 91. “The clauses in the policy must be construed as intended to be a complete

and harmonious instrument designed to accomplish a reasonable end.” Safeco Ins. Co. of Am.,

Inc. v. McKenna, 1977-NMSC-053, ¶ 18, 565 P.2d 1033, 1037. “If any provisions appear

questionable or ambiguous, we will first look to whether their meaning and intent is explained by

other parts of the policy.” Rummel v. Lexington Ins. Co., 1997-NMSC-041, ¶ 20, 945 P.2d at 977.

When insurance contracts are unambiguous, courts must construe them “in their usual and ordinary

sense,” Slack v. Robinson, 2003-NMSC-083, ¶ 7, 71 P.3d 514, 517, and “enforce [them] as

written,” Truck Ins. Exch. v. Gagnon, 2001-NMCA-092, ¶ 7, 33 P.3d 901, 903.



from the Court of Appeals of Colorado holding directly the opposite of an earlier Tenth Circuit
interpretation of Colorado law. See Kokins v. Teleflex, Inc., 621 F.3d 1290, 1297 (10th Cir.
2010)(Holmes, J.)(“[T]he Colorado Court of Appeals decided Biosera[, Inc. v. Forma Scientific,
Inc., 941 P.2d 284 (Colo. App. 1998)], so it is not an ‘intervening decision of the state’s highest
court.’” (emphasis in original)(quoting Wankier v. Crown Equip. Corp., 353 F.3d at 866)).
        The Tenth Circuit has set forth a stringent restriction on its district courts’ ability to
independently administer the Erie doctrine. More importantly, the Tenth Circuit’s view may be at
tension with the above-quoted Supreme Court precedent, as well as its own prior caselaw. Moore’s
Federal Practice lists the Tenth Circuit as having been, at one time, a “court[ that] hold[s] that a
prior federal appellate decision [interpreting state law] is persuasive.” Moore’s Federal Practice
§ 124.22[4] (citing State Farm Mut. Auto. Ins. v. Travelers Indem. Co., 433 F.2d 311, 312 (10th
Cir. 1970)). Still, the Court is bound to abide by the Tenth Circuit’s interpretation of Erie.


                                               - 54 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 55 of 90




       32.     When interpreting contracts, “courts should not ‘create ambiguity where none

exists.’” United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 10, 285 P.3d at 647

(quoting City of Santa Rosa v. Twin City Fire Ins. Co., 2006-NMCA-118, ¶ 7, 143 P.3d 196, 198).

Policy terms are only deemed ambiguous when they are “reasonably and fairly susceptible of

different constructions.” Knowles v. United Servs. Auto Ass’n, 1992-NMSC-030, ¶ 9, 832 P.2d

at 396. Ambiguous terms must be construed against the drafter; they are “given the strongest

interpretation against the insurer which they will reasonably bear.” Rummel v. Lexington Ins. Co.,

1997-NMSC-041, ¶ 22, 945 P.2d at 977. See United Nuclear Corp. v. Allstate Ins. Co., 2012-

NMSC-032, ¶ 10, 285 P.3d at 648.

       33.     In construing an insurance policy, the distinction between an exclusion and a

provision of coverage is very important, because it affects which party bears the burden of proof.

See Miller v. Monumental Life Ins. Co., 761 F. Supp. 2d at 1147. The insured party initially bears

the burden to show that coverage is established under a provision of coverage. See Battishill v.

Farmers Alliance Ins. Co., 2006-NMSC-004, ¶ 6, 127 P.3d 1111, 1113 The insurer then bears the

burden of proving the policy excludes coverage. See Battishill v. Farmers Alliance Ins. Co., 2006-

NMSC-004, ¶ 6, 127 P.3d at 1113 (citing Eric Mills Holmes & Mark S. Rhodes, Holmes’s

Appleman on Insurance, § 1.10, at 43 (2d ed. 1996)(“That the insurer has the burden of proof to

prove no coverage under an all-risks policy is the American rule in all states, with the possible

exception of Texas”)); Lopez v. N.M. Pub. Schs. Ins. Auth., 1994-NMSC-017, ¶ 13, 870 P.2d 745,

749.

       34.     Insurance policy terms are frequently litigated, and courts have established

consensus interpretations to many of the most common phrases. For example, “‘unlike the phrase

‘the insured,’ the phrase ‘any insured’ unambiguously expresses a contractual intent to create joint



                                               - 55 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 56 of 90




obligations and to prohibit recovery by an innocent insured.’” Axis Reinsurance Co. v. Bennett,

2008 WL 2485388, at *15 (S.D.N.Y. June 19, 2008)(Lynch, J.)(quoting Sales v. State Farm Fire

& Cas. Co., 849 F.2d 1383, 1385 (11th Cir. 1988)). See also Am. Nat’l Prop & Cas. Co. v.

Clendenen, 238 W. Va. at 264 n.12 (collecting cases); Stettin v. Nat. Union Fire Ins. Co. of

Pittsburgh, Pa., 861 F.3d at 1337. Similarly, the Court of Appeals of New Mexico has defined

“arising out of” broadly, stating that the term is “ordinarily understood to mean ‘originating from,’

‘having its origin in,’ ‘growing out of’ or ‘flowing from.’” Krieger v. Wilson Corp., 2006-NMCA-

034, ¶ 14, 131 P.3d 661, 666 (quoting Baca v. New Mexico State Highway Dep’t, 1971-NMCA-

087, ¶ 14, 486 P.2d 625, 628). In analyzing the term in an insurance contract exclusion, the Tenth

Circuit surveyed New Mexico caselaw and concluded that “we have every reason to suppose that

New Mexico law applies the same broad definition of arising out of in the exclusion context as in

the coverage context.” Am. Nat’l Prop. & Cas. Co. v. United Specialty Ins. Co., 592 F. App’x

730, 742 (10th Cir. 2014). 16



       16
          American National Property & Casualty Co. v. United Specialty Insurance Co. is an
unpublished opinion, but the Court can rely on an unpublished opinion to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished decisions are
not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent. . . . And we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that American
National Property & Casualty Co. v. United Specialty Insurance Co. and Mount Vernon Fire Ins.
Co. v. Okmulgee Inn Venture, LLC, 451 F. App’x 745, 749 (10th Cir. 2011), have persuasive
value with respect to a material issue, and will assist the Court in its disposition of this
Memorandum Opinion and Order.



                                                - 56 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 57 of 90




                 LAW REGARDING THE ADVERSE INTEREST EXCEPTION AND
                        INSURANCE POLICY APPLICATIONS
          35.    Generally, “an agent’s knowledge of matters within the scope of his authority is

knowledge of his principal.” U.S. Fid. & Guar. Co. v. State of Okla. ex rel Sebring, 383 F.2d 417,

419 (10th Cir. 1967). An agent’s knowledge is not always imputed to the principal. See

Restatement (Third) of Agency § 5.04 (2006); Restatement (Second) of Agency §§ 280, 282

(1958). “If an agent has done an unauthorized act or intends to do one, the principal is not affected

by the agent’s knowledge that he has done or intends to do the act.” Restatement (Second) of

Agency § 280. In addition, with a few exceptions, “[a] principal is not affected by the knowledge

of an agent in a transaction in which the agent secretly is acting adversely to the principal and

entirely for his own or another’s purposes.” Restatement (Second) of Agency § 282. See

BancInsure, Inc. v. U.K. Bancorporation Inc./United Ky. Bank of Pendleton Cty. Inc., 830 F. Supp.

2d 294, 302 (E.D. Ky. 2011)(Bunning, J.)(“BancInsure”); Restatement (Third) of Agency § 5.04

(2006).

          36.    Section 280, comment c, of the Restatement (Second) of Agency -- titled Agent’s

Knowledge of His Own Unauthorized Acts -- discusses a related circumstance where an agent’s

knowledge is not imputed to the principal.

                  If, in order to protect himself against the embezzlement or other wrongdoing
          of an agent, the principal obtains a contract of indemnity which states that the signer
          has no knowledge of any prior wrongdoing by the agent, the knowledge of his own
          embezzlement by the agent who signs the contract is not imputed to the principal.
          The risk of embezzlement by dishonest agents is the risk insured against and it
          would defeat the purpose of the contract to bind the principal by the knowledge of
          such agents.

Restatement (Second) of Agency § 280 cmt. c (1958). See Restatement (Third) of Agency § 5.03

cmt. (b) (“[I]f a principal makes a claim under a fidelity bond covering an employee’s dishonesty,




                                                  - 57 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 58 of 90




the issuer of the bond may not decline to pay on the basis that the employee’s knowledge of the

employee’s own wrongdoing is imputed to the principal.”). In accordance with § 280(c) and § 282,

courts generally do not impute a wrongdoer’s knowledge to the principal when the agent has

misrepresented his or her embezzlement on a fidelity bond application. See Nat’l Credit Union

Bd. v. CUMIS Ins. Soc’y, Inc., 241 F. Supp. 3d 934, 941 (D. Minn. 2017)(Frank, J.)(“CUMIS”).

       37.     Courts have inconsistently applied Restatement (Second) of Agency § 282, the

adverse interest exception, to misrepresentations on an application for insurance. The Second

Circuit has suggested, without deciding, that a corporation’s president acted on the corporation’s

behalf when procuring an insurance policy, even though he made misrepresentations in the

application. See Pereira v. Aetna Cas. & Sur. Co., 186 F.3d at 208 (citing Gordon v. Cont’l Cas.

Co., 181 A. 574, 576 (Pa. 1935); In re Maxwell Newspapers, Inc., 151 B.R. 63, 69 (Bankr.

S.D.N.Y. 1993)(Brozman, J.); Restatement (Second) of Agency § 282 cmt. c (1958)). The Second

Circuit noted in support that “a principal may not disavow an act of an agent while simultaneously

taking advantage of the benefits of the fraudulently procured bargain.” Pereira v. Aetna Cas. &

Sur. Co., 186 F.3d at 208 (citing Restatement (Second) of Agency § 282 cmt. h (“[A] principal

may not disclaim knowledge of the agent's fraud and yet attempt to retain a benefit obtained by

the fraud; this is a restitution principle preventing the unjust enrichment of the principal.”)).

Further, the Tenth Circuit has held that, under Oklahoma law, an investment firm’s treasurer “acted

adversely to his principal in embezzling its funds and in [its] behalf in submitting the [fidelity

bond] applications.” Md. Cas. Co. v. Tulsa Indus. Loan & Inv. Co., 83 F.2d 14, 17 (10th Cir.

1936). The Supreme Court of Pennsylvania has likewise stated that, although “there would seem

to be some confusion of thought,” Gordon v. Cont’l Cas. Co., 181 A. at 576, over whether an

embezzling agent acts in the principal’s interest in lying to obtain a fidelity bond, in arranging for



                                                - 58 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 59 of 90




the bond, such agents do not act adversely. See Gordon v. Cont’l Cas. Co., 181 A. at 576. The

Supreme Court of Pennsylvania stated that

       the rule that knowledge of a corporate officer is knowledge of the corporation,
       applies only where a third person seeks to enforce some demand against the
       corporation . . . , but the [adverse interest] exception has no application where the
       corporation seeks to enforce the benefit of a fraud perpetrated by its officer on a
       third person; that the exception to the rule of imputed knowledge is not a vehicle
       for the consummation of fraud.
Gordon v. Cont’l Cas. Co., 181 A. at 576. It also asserted that this rule accorded with §§ 261 and

282 of the Restatement (Second) of Agency. See Gordon v. Cont’l Cas. Co., 181 A. at 576-77.

       38.     On the other hand, several courts have applied the adverse interest exception to

misrepresentations on an insurance application. In CUMIS, the Honorable Donovan Frank, United

States District Judge for the District of Minnesota, held that, because the “only reason that Cofell

did not disclose the existence of her theft was for her own benefit and to the detriment of the

company,” CUMIS, 241 F. Supp. 3d at 940 (emphasis in original), the adverse interest exception

applied to her misrepresentation on the insurance application, see CUMIS, 241 F. Supp. 3d at 941.

Judge Frank emphasized that others should not read the opinion broadly:

              But the Court reiterates the narrowness of its holding: it is only when an
       employee who acting adversely to her employer by embezzling from the company
       misrepresents her knowledge of that embezzlement on an application for fidelity
       insurance that the employee's knowledge will not be imputed to the company to
       allow the insurer to rescind the fidelity insurance.

CUMIS, 241 F. Supp. 3d at 941. In BancInsure, the Honorable David Bunning, United States

District Judge for the Eastern District of Kentucky, held that an embezzling CEO acted on her

own behalf and against her principal’s interests when she lied on an insurance policy renewal

application:

       Wood was acting adverse to [the bank’s] interests when she lied on the renewal
       application. Had she been honest in completing the applications, [the bank] would
       have been able to submit a timely claim . . . . Thus, by lying on the application,


                                               - 59 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 60 of 90




       [the bank] did not benefit in any way. For approximately eight years, Wood had
       been involved in [a] large scale fraudulent scheme which culminated in an
       embezzlement of over 2.2 million dollars from [the bank]. It is clear that she would
       not communicate this fact to [the bank] because it would necessarily prevent the
       consummation of the fraudulent scheme which she was engaged in perpetrating. If
       Wood answered [the question] on the renewal application truthfully, her fraud
       would have been revealed, and she would not have been able to continue
       embezzling funds from [the bank]. Therefore, since Wood's interests in concealing
       her fraudulent activity [were] adverse to [the bank's] interests, her knowledge of
       her embezzlement will not be imputed to [the bank].

BancInsure, 830 F. Supp. 2d at 304. See Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016

WL 5062155, at *10 (quoting this passage and noting that its “reasoning applies with equal force

in this case”). Finally, the Court of Appeals of Washington also concluded that it would not impute

a bank director’s knowledge to the bank, because he “acted adversely both as to his defalcations

and as to his concealment of them on the bond application. His motive to conceal continued

through the period in question, and he was not the sole representative of the bank.” Puget Sound

Nat. Bank v. St. Paul Fire and Marine Ins. Co., 645 P.2d at 1128.

       39.     Courts that do not impute an embezzling agent’s knowledge to the principal rely on

arguments based on allocation of risk. See CUMIS, 241 F. Supp. 3d at 941 (discussing cases). In

Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, for example, the court

called § 280 comment c a “persuasive and prudent” explanation why insurers should bear the risk

that an applicant dishonestly applies for fidelity insurance rather than the applicant’s employer.

Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, at *12. The court reasoned

that, while some principles of agency law suggest that courts should protect third parties when an

agent fraudulently contracts with them on a principal’s behalf, § 280 comment c suggests that the

risks inherent in fidelity insurance belongs with the insurers or coverage would be rendered

illusory. See Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, at *12. Judge




                                              - 60 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 61 of 90




Bunning also noted that, if an agent’s knowledge was imputed to the principal for purposes of a

fidelity bond application, organizations would be unable to protect themselves against the risk of

dishonest employees. See BancInsure, 830 F. Supp. 2d at 305.

       40.     Although New Mexico courts have not cited either § 280 or § 282 of the

Restatement (Second) of Agency, they are widely adopted in courts throughout the country. See

Amelia Toy Rudolph et al., Invoking in Pari Delicto to Bar Accountant Liability Actions Brought

by Trustees and Receivers, ST004 ALI-ABA 75, 92-94 (2011)(collecting cases adopting the

adverse interest exception); Bogda M.B. Clarke et al., Fraud in the Inducement as a Defense to

Fidelity and Surety Claims, 42 Tort Trial & Ins. Practice L. J. 181, 193 (2007)(“the majority of

courts endorse the position taken by section 280”). Further, the Court of Appeals of New Mexico

has recognized two similar exceptions to the general rule that an agent’s knowledge is imputed to

the principal. See Lihosit v. I & W, Inc., 1996-NMCA-033, ¶¶ 19-20, 913 P.2d 262, 267 (citing

Restatement (Second) of Agency §§ 268 cmt. d, and 275 cmt. b). In light of the overwhelming

acceptance of these agency principles, the Court concludes that the Supreme Court of New Mexico

would recognize the adverse interest exception and the § 280 exception to the usual imputation of

an agent’s knowledge.

         LAW REGARDING RESCISSION OF CONTRACTS FOR MATERIAL
                        MISREPRESENTATIONS
       41.     Rescission is an equitable remedy that voids a contract entered through mistake,

fraud, or duress. See Branch v. Chamisa Dev. Corp., 2009-NMCA-131, ¶ 21, 223 P.3d 942, 946.

“Rescission is an equitable remedy which seeks to restore the status quo ante,” and “[t]he

defrauded party must return or offer to return that which has been received under the contract as a

condition precedent to maintaining a suit for rescission.” Ledbetter v. Webb, 1985-NMSC-112,




                                              - 61 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 62 of 90




¶ 15, 711 P.2d 874, 877-78. Under New Mexico law, rescission for fraud “is allowed where there

has been a misrepresentation of a material fact, the misrepresentation was made to be relied on,

and has in fact been relied on.” Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, ¶ 8, 428

P.2d 640, 643. Rescission “may be allowed in certain cases of non-fraudulent, but material,

nondisclosure.” McElhannon v. Ford, 2003-NMCA-091, ¶ 15, 73 P.3d 827, 832; City of Raton v.

Ark. River Power Auth., 611 F. Supp. 2d 1190, 1198 (D.N.M. 2008)(Browning, J.). 17 Rescission’s

test of materiality is “whether plaintiff, as a reasonably prudent insurer, would have rejected the

risk if it had known the true facts.” Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, ¶ 17,

428 P.2d at 644. If the Court deems either the withheld information or the misrepresentations

material, then rescission is available “in the absence of waiver or estoppel.” Modisette v. Found.

Reserve Ins. Co., 1967-NMSC-094, ¶ 19, 427 P.2d 21, 26. The parties’ good faith to the contract

is immaterial -- “it makes no difference whether the party acted fraudulently, negligently, or

innocently.” Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 17, 427 P.2d at 25.

       42.     Parties who seek rescission may be estopped from asserting it and may also waive

the right to rescind. Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 19, 427 P.2d at 26.

If rescission for fraud is sought, the party

       must immediately, upon discovering the fraud, restore, or offer to restore, all that
       he has received under the contract, as a condition precedent to his right to rescind
       the same. If he fails to do this, or if, after discovering the fraud, he takes any steps

       17
          In making its ruling under Erie, while “certainly [the Court] may and will consider the
Court of Appeal[s’] decision in making its determination, the Court is not bound by the Court of
Appeal[s’] decision in the same way that it would be bound by a Supreme Court decision.” Mosley
v. Titus, 762 F. Supp. 2d at 1332. As support for its conclusion that, “rescission may be allowed
in certain cases of non-fraudulent, but material, nondisclosure,” the Court of Appeals cites the
Restatement (Second) of Contracts §§ 161, cmt. b, and 164(1) cmt. b. Given the similarity between
these provisions and Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, the Court concludes
that the Supreme Court of New Mexico would concur with McElhannon v. Ford, 2003-NMCA-
091, ¶ 15, 73 P.3d at 832.


                                                - 62 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 63 of 90




       in affirmance of the contract, he will be held to have elected to affirm the same and
       will not thereafter be granted relief in equity from the burdens of the contract.
Putney v. Schmidt, 1911-NMSC-043, ¶ 10, 120 P. 720, 723. In New Mexico, “[b]efore an insurer

can be held to have waived, or be estopped from asserting a right of forfeiture, it must have had

knowledge of the facts.” Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 28, 427 P.2d

at 27. Rescission based on misrepresentation is a remedy that “sounds partly in tort.” City of

Raton v. Ark. River Power Auth., 611 F. Supp. 2d at 1207.

  NEW MEXICO LAW REGARDING THE DUTY TO DEFEND AND THE DUTY TO
                         INDEMNIFY
       43.     The “duty to indemnify is distinct from [the] duty to defend,” and resolution

whether a party has a duty to defend does not “necessarily depend on there being a duty to

indemnify.” City of Albuquerque v. BPLW Architects & Eng’rs, Inc., 2009-NMCA-081, ¶ 31,

726, 213 P.3d 1146, 1155 (Ct. App. 2009)(citing Ins. Co. of N. Am. v. Wylie Corp., 1987-NMSC-

011, 733 P.2d 854, 857 (1987)). In disputes stemming from insurance contracts, the “duty to

defend arises out of the nature of the allegations in the complaint,” Miller v. Triad Adoption &

Counseling Servs., Inc., 2003-NMCA-055, ¶ 9, 65 P.3d 1099, 1103 (citing Bernalillo Cty. Deputy

Sheriff’s Ass’n v. Cty. of Bernalillo, 1992-NMSC-065, ¶ 4, 845 P.2d 789, 791), and is determined

“by comparing the factual allegations in the complaint with the insurance policy,” Lopez v. N.M.

Pub. Sch. Ins. Auth., 1994-NMSC-017 at ¶ 8, 870 P.2d at 747. If a complaint “states facts that

bring the case within the coverage of the policy,” then the duty to defend will be triggered.

Bernalillo Cty. Deputy Sheriffs Ass’n v. Cty. of Bernalillo, 1992-NMSC-065, ¶ 8, 845 P.2d at 791.

Generally, an insurer’s “duty to defend arises out of a potentially covered claim and lasts until the

conclusion of the underlying lawsuit, or until it has been shown that there is no potential for

coverage,” and, when there are multiple causes of action, “the duty continues until every covered



                                               - 63 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 64 of 90




claim is eliminated.” Guest v. Allstate Ins. Co., 2010-NMSC-047, ¶ 33, 244 P.3d 342, 348

(2010)(citing S. Plitt et al., Insurer’s Duty to Defend: Nature, Commencement, and Termination,

14 Couch on Insurance 3d, § 200:47 (Supp. 2007)). Known, but unpled facts, may bring a claim

within the coverage of the policy at the beginning of the litigation or at a later stage. See Am. Gen.

Fire & Cas. Co. v. Progressive Cas. Co., 1990-NMSC-094, ¶ 11, 799 P.2d 1113, 1116. “If the

allegations of the complaint or the alleged facts tend to show that an occurrence comes within the

coverage of the policy, the insurer has a duty to defend regardless of the ultimate liability of the

insured.” Miller v. Triad Adoption & Counseling Servs., Inc., 2003-NMCA-055, ¶ 9, 65 P.3d at

1103 (citing Found. Reserve Ins. Co., Inc. v. Mullenix, 1982-NMSC-038, ¶ 6, 642 P.2d 604, 605).

With respect to the duty to indemnify, New Mexico courts have held that “[i]f the allegations of

the federal complaint clearly fall outside the provisions of [the] liability insurance policies,

indemnity by the insurer is not required.” N.M. Physicians Mut. Liab. Co. v. LaMure, 1993-

NMSC-048, ¶ 8, 860 P.2d 734, 737 (1993). A court will “leave[ ] for later” determination whether

the insurer must indemnify the insured, because that “ultimate determination is based on whether

the insurer became legally obligated to pay damages because of a bodily injury or property damage

that does, in fact, fall under the policy coverage.” 12 Couch on Insurance § 172:2 (Supp. 2011).

The Tenth Circuit has held that the “duty to indemnify relates to liability actually imposed on the

insured for claims falling within the scope of coverage.” Mount Vernon Fire Ins. Co. v. Okmulgee

Inn Venture, LLC, 451 F. App’x 745, 749 (10th Cir. 2011)(addressing duty to indemnify in

Oklahoma and applying Tenth Circuit case law from Colorado)(citing United Fire & Cas. Co. v.

Boulder Plaza Residential, LLC, 633 F.3d 951, 956-57 (10th Cir. 2011)). See Valley Imp. Ass’n

v. U.S. Fid. & Guar. Corp., 129 F.3d 1108, 1126 (10th Cir. 1997)(concluding that, under New

Mexico law, a judgment regarding the duty to indemnify would be “premature,” because “the duty



                                                - 64 -
        Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 65 of 90




to indemnify must be determined based on the facts as ultimately determined in the litigation

against the insured”).

        44.    In Hartford Fire Insurance Co. v. Gandy Dancer, LLC, 864 F. Supp. 2d 1157

(D.N.M. 2012)(Browning, J.), defendant Mercer LLC argued that it was entitled to Hartford Fire

Insurance coverage for a negligent misrepresentation claim that it claimed caused property

damage. See 864 F. Supp. 2d at 1199. The Court concluded that negligent misrepresentation

could constitute an “occurrence” or “accident” -- which are events covered by the insurance policy.

864 F. Supp. 2d at 1199. The allegations were “sufficient to trigger coverage, because an insurer’s

‘duty to defend arises out of a potentially covered claim.’” 864 F. Supp. 2d at 1200 (quoting Guest

v. Allstate Ins. Co., 2010-NMSC-047, ¶ 33, 244 P.3d at 348 (emphasis in Hartford Fire Ins. Co. v.

Gandy Dancer, LLC)). The Court concluded that the duty to defend was not triggered by this

allegation, because the policy excluded claims for property damage that arose out of the insureds’

work. See 864 F. Supp. 2d at 1200. The plaintiff had a duty to defend, however, because the

defendants’ claims for trespass and nuisance “arguably give rise to coverage.” 864 F. Supp. 2d at

1202.

                LAW REGARDING JUDGMENT AS A MATTER OF LAW

        45.    Rule 50(a) of the Federal Rules of Civil Procedure provides for judgment as a

matter of law. The rule states:

        (1) In General. If a party has been fully heard on an issue during a jury trial and
        the court finds that a reasonable jury would not have a legally sufficient evidentiary
        basis to find for the party on that issue, the court may:

               (A) resolve the issue against the party; and

               (B) grant a motion for judgment as a matter of law against the party on a
               claim or defense that, under the controlling law, can be maintained or
               defeated only with a favorable finding on that issue.



                                                - 65 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 66 of 90




        (2) Motion. A motion for judgment as a matter of law may be made at any time
        before the case is submitted to the jury. The motion must specify the judgment
        sought and the law and facts that entitle the movant to the judgment.

Fed. R. Civ. P. 50(a).

        46.     Judgment as a matter of law is proper where “a party has been fully heard on an

issue during a jury trial and the court finds that a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1). This standard for a

directed verdict mirrors the standard for summary judgment. See Anderson v. Liberty Lobby, 477

U.S. 242, 250 (1986)(concluding “that this [Rule 56] standard mirrors the standard for directed

verdict under Federal Rule of Civil Procedure 50(a), which is that the trial judge must direct a

verdict if, under the governing law, there can be but one reasonable conclusion as to the

verdict.”)(internal citation omitted); Wiles v. Michelin No. America, Inc., 173 F.3d 1297, 1303

(10th Cir. 1999)(“We review the district court’s ruling on a motion for JMOL under a standard

that is essentially identical to the ‘genuine issue’ requirement in the summary judgment

context.”)(internal citation omitted). A court may grant judgment as a matter of law, however,

even though it has denied summary judgment, because the parties have been able to address all

relevant, available evidence. See Lee v. Glassing, 51 F. App’x 31, 32 (2d Cir. 2002).

        47.     In determining whether to grant judgment as a matter of law, a court may not weigh

the evidence or make its own credibility determination, see Shaw v. AAA Eng’g. & Drafting, 213

F.3d 519, 529 (10th Cir. 2000), and must draw all reasonable inferences in favor of the nonmoving

party, see Thompson v. State Farm Fire & Cas. Co., 34 F.3d 932, 941 (10th Cir. 1994). Such a

judgment is warranted if the evidence permits only one rational conclusion. See Crumpacker v.

Kan. Dep’t of Human Res., 474 F.3d 747, 751 (10th Cir. 2007). In other words, “‘[t]he question




                                                 - 66 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 67 of 90




is not whether there is literally no evidence supporting the [nonmoving] party . . . but whether there

is evidence upon which the jury could properly find [for that party].’” Century 21 Real Estate

Corp. v. Merj Int’l Inv. Corp., 315 F.3d 1271, 1278 (10th Cir. 2003)(alterations in

original)(quoting Hurd v. Am. Hoist & Derrick Co., 734 F.2d 495, 499 (10th Cir. 1984)).

     LAW REGARDING IMPLIED STATUTORY PRIVATE RIGHTS OF ACTION

          48.    When a party seeks to enforce a statute that provides no express mechanism for its

enforcement, a court must examine whether a cause of action may be implied through the common

law. See Starko, Inc. v. Presbyterian Health Plan, Inc., 2012-NMCA-053, ¶ 33, 276 P.3d 252,

264-65. In Alexander v. Sandoval, 532 U.S. 275 (2001), the Supreme Court of the United States

held: “Like substantive federal law itself, private rights of action to enforce federal law must be

created by Congress.” 532 U.S. at 286 (citation omitted). The Supreme Court explained: “The

judicial task is to interpret the statute Congress has passed to determine whether it displays an

intent to create not just a private right but also a private remedy.” Alexander v. Sandoval, 532

U.S. at 286 (citation omitted). “Statutory intent on this latter point is determinative,” and

“[w]ithout it, a cause of action does not exist and courts may not create one, no matter how

desirable that might be as a policy matter, or how compatible with the statute.” Alexander v.

Sandoval, 532 U.S. at 286-87 (citations omitted).

          49.    The federal test for determining whether legislative intent exists is set forth in Cort

v. Ash, 422 U.S. 66, 78 (1975). See Alexander v. Sandoval, 532 U.S. at 287. In Cort v. Ash, the

Supreme Court set forth the test for determining whether to recognize an implied private cause of

action:

          First, is the plaintiff one of the class for whose especial benefit the statute was
          enacted -- that is, does the statute create a federal right in favor of the plaintiff?
          Second, is there any indication of legislative intent, explicit or implicit, either to



                                                  - 67 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 68 of 90




       create such a remedy or to deny one? Third, is it consistent with the underlying
       purposes of the legislative scheme to imply such a remedy for the plaintiff?

Cort v. Ash, 422 U.S. at 78 (internal quotation marks and citations omitted). See also Nat’l Trust

for Historical Pres. v. City of Albuquerque, 1994-NMCA-057, 874 P.2d 798, 801 (citing Cort. v.

Ash, 422 U.S. at 78).

       50.     The Supreme Court has recognized, however, that the standard for discerning

whether state statutes create private rights of action is less stringent than the federal standard:

“Raising up causes of action where a statute has not created them may be a proper function for

common-law courts, but not for federal tribunals.” Alexander v. Sandoval, 532 U.S. at 287. In

recognition of this distinction between federal and state statutes, the Court of Appeals of New

Mexico in National Trust for Historical Preservation v. City of Albuquerque rejected the argument

that the federal test articulated in Cort v. Ash exclusively applies to determine whether an implied

private right of action under a state statute exists. See 1994-NMCA-057, ¶¶ 6-10, 874 P.2d at 801.

The Court of Appeals of New Mexico applied a less stringent standard for implying a private right

of action from a state statute. See 1994-NMCA-057, ¶¶ 11-12, 874 P.2d at 801. In adopting this

standard, the Court of Appeals of New Mexico explained that a “state court, because it possesses

common-law authority, has significantly greater power than a federal court to recognize a cause

of action not explicitly expressed in a statute.” 1994-NMCA-057, ¶ 10, 874 P.2d at 801-02. The

Court of Appeals of New Mexico rejected the notion that statutory intent alone is determinative

and instead held that a New Mexico court may “look beyond legislative intent in exercising

common-law authority to recognize a private cause of action.” 1994-NMCA-057, ¶ 10, 874 P.2d

at 801. The Court of Appeals of New Mexico explained that “a common-law court may utilize the

statute solely to demonstrate what is public policy,” and the “public policy then forms the predicate




                                               - 68 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 69 of 90




for a common-law cause of action.” 1994-NMCA-057, ¶ 10, 874 P.2d at 801 (citations omitted).

The Supreme Court of New Mexico has advanced the proposition that a state court may imply a

private right of action based upon public policy, and not legislative intent, and has cited National

Trust for Historical Preservation v. City of Albuquerque in support of this proposition. “[F]ederal

courts do not presume that Congress intended for the common law to apply when interpreting a

statute, . . . ‘a state court, because it possesses common-law authority, has significantly greater

power than a federal court to recognize a cause of action not explicitly expressed in a statute’ and

may do so in order to further public policy.” See San Juan Agric. Water Users Ass’n v. KNME-

TV, 2011-NMSC-011, ¶ 40, 257 P.3d 884, 893 (quoting Nat’l Trust for Historical Pres. v. City of

Albuquerque, 1994-NMCA-057, ¶ 10, 874 P.2d at 801-02).

       51.     The National Trust for Historical Preservation v. City of Albuquerque court held

that the federal legislative intent test articulated in Cort v. Ash did not control, because that test

“was developed to assist in the interpretation of federal statutes,” and “[d]ifferent considerations

arise when state courts decide matters of state law.” 1994-NMCA-057, ¶ 8, 874 P.2d at 801. One

such consideration stems from the fact that “[f]ederal courts have very limited authority beyond

that conferred by statute or the Constitution. As the United States Supreme Court has stated, ‘The

instances where we have created federal common law are few and restricted.’” 1994-NMCA-057,

¶ 9, 874 P.2d at 801 (quoting Wheeldin v. Wheeler, 373 U.S. 647, 651 (1963)). Thus, the Cort v.

Ash test essentially is a test to determine whether Congress intended to create, either expressly or

by implication, a private cause of action.       See Nat’l Trust for Historical Pres. v. City of

Albuquerque, 1994-NMCA-057, ¶¶ 7-11, 874 P.2d at 801 (citation omitted). The Court of Appeals

of New Mexico explained that the Cort v. Ash factors are not irrelevant to the question whether a

private right of action exists under a state statute, but rather that they are not exclusive. See Nat’l



                                                - 69 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 70 of 90




Trust for Historical Pres. v. City of Albuquerque, 1994-NMCA-057, ¶¶ 7-11, 874 P.2d at 801

(citation omitted). Instead, “a state’s public policy, independent of the first three Cort v. Ash

factors, may be determinative in deciding whether to recognize a cause of action.” See Nat’l Trust

for Historical Pres. v. City of Albuquerque, 1994-NMCA-057, ¶ 11, 874 P.2d at 801 (citation

omitted).

                               LAW REGARDING STAYS
       52.     A court has broad discretion in managing its docket, which includes decisions

regarding issuing stays for all or part of a proceeding. See Clinton v. Jones, 520 U.S. 681, 706

(1997)(“The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936))).

       [T]he power to stay proceedings is incidental to the power inherent in every court
       to control the disposition of the causes on its docket with economy of time and
       effort for itself, for counsel, and for litigants. How this can best be done calls for
       the exercise of judgment, which must weigh competing interests and maintain an
       even balance.
Landis v. N. Am. Co., 299 U.S. at 254-55. Recognizing that district courts must exercise

moderation in issuing stays, the Supreme Court has noted that there are no strict rules for the

district court to apply, because “[s]uch a formula ... is too mechanical and narrow.”       ,   299

U.S. at 255.

       53.     The party seeking a stay generally faces a difficult burden. See Clinton v. Jones,

520 U.S. at 708 (“The proponent of a stay bears the burden of establishing its need.”); S2

Automation LLC v. Micron Tech., Inc., No. CIV 11-0884 JB/WDS, 2012 WL 3150412, at *2

(D.N.M. July 23, 2012)(Browning, J.)(citing Commodity Futures Trading Comm'n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983) ). “In particular, where a movant

seeks relief that would delay court proceedings by other litigants he must make a strong showing




                                               - 70 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 71 of 90




of necessity because the relief would severely affect the rights of others.” Commodity Futures

Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d at 1484. “The underlying principle

clearly is that ‘the right to proceed in court should not be denied except under the most extreme

circumstances.’” Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713

F.2d at 1484 (alterations omitted)(quoting Klein v. Adams & Peck, 436 F.2d 337, 339 (2d Cir.

1971) ).

       54.     The Tenth Circuit has acknowledged a district court’s discretion in issuing

discovery stays. In Cole v. Ruidoso Municipal Schools, 43 F.3d 1373 (10th Cir. 1994), the

defendants argued “that they had an absolute right to a stay of discovery” after they filed a motion

for qualified immunity and appealed to the Tenth Circuit because the district court imposed

conditions on the stay. 43 F.3d at 1386. The Tenth Circuit rebuffed the strict rules that the

defendants suggested:

               As a general rule, discovery rulings are within the broad discretion of the
       trial court. The trial court’s decision on discovery matters will not be disturbed
       unless the appellate court has a definite and firm conviction that the lower court
       made a clear error of judgment or exceeded the bounds of permissible choice in the
       circumstances.
Cole v. Ruidoso Mun. Sch., 43 F.3d at 1386 (citations and internal quotation marks omitted).

       55.      Whether to issue a discovery stay depends greatly on each case’s facts and

progress. The Court has noted that the “[d]efendants in civil cases face an uphill battle in putting

the brakes on discovery.” Fabara v. GoFit, LLC, No. CIV 14-1146 JB/KK, 2015 WL 3544296, at

*11 (D.N.M. May 13, 2015)(Browning, J.). Defendants particularly struggle “where there are a

relatively small number of factual issues, the plaintiff’s discovery requests are not particularly

burdensome, and the defendant has not shown how it will suffer prejudice from them.” Fabara v.

GoFit LLC, 2015 WL 3544296, at *11. In S2 Automation LLC v. Micron Technology, the Court



                                               - 71 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 72 of 90




granted in part and denied in part a motion to stay discovery, to extend pretrial deadlines, to vacate

the trial setting, and to issue a protective order. See 2012 WL 3150412, at *1. The Court denied

the motion to the extent that it requested a discovery stay, because, “[u]ltimately, a stay is

unnecessary.” 2012 WL 3150412, at *3. The parties had made “significant progress on the

disputed matters,” and the Court had “issued rulings on many of the motions that Micron

Technology contended needed to be resolved before the case proceeded.” 2012 WL 3150412, at

*3. Instead of granting the discovery stay, the Court extended deadlines that it had previously set

in the case based on the case’s increasing complexity. See 2012 WL 3150412, at *3. In Walker v.

THI of New Mexico at Hobbs Center, No. CIV 09-0060 JB/KBM, 2011 WL 2728326 (D.N.M.

June 28, 2011)(Browning, J.), the Court evaluated whether to stay deposition discovery until thirty

days after it ruled on the motions to dismiss two of the defendants, which would determine whether

those defendants would remain in the suit and participate in discovery. See 2011 WL 2728326, at

*1. The plaintiffs argued that the Court had already extended discovery deadlines and that issuing

a stay would require rescheduling deadlines. See 2011 WL 2728326, at *1. The Court denied the

motion to stay, because it did “not see a benefit to staying discovery.” 2011 WL 2728326, at *2.

The Court noted that counsel for the two defendants who were subject to the motions to dismiss

had already indicated that they would not participate in deposition discovery. See 2011 WL

2728326, at *2. The Court stated: “There is thus no benefit to staying deposition discovery, and

staying deposition discovery would further delay the case.” 2011 WL 2728326, at *2. See

Benavidez v. Sandia Nat’l Labs, No. CIV 15-0922 JB/LF, 2016 WL 6404798 (D.N.M. Sept. 27,

2016)(Browning, J.)(denying stay where “[t]here is no reason to put the Defendants to the trouble

and expense of having to wait and file another motion -- largely regarding the same issues that are

already before the Court in the pending Motion to Dismiss -- while the Plaintiffs get all of their



                                                - 72 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 73 of 90




ducks in a row”).

                                          ANALYSIS

       56.     The Court has already ruled on Count 1 of Evanston Insurance’s Complaint, which

asks the Court to rescind the Insurance Policy between Evanston Insurance and Desert State. The

Court has concluded that Evanston Insurance waited too long before rescinding the Insurance

Policy, in light of New Mexico law which requires a party seeking to rescind a contract to act

“immediately, upon discovering the fraud.” Putney v. Schmidt, 1911-NMSC-043, 120 P. at 723.

See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1120-21; Evanston Ins. Co

v. Desert State Life Mgmt., 2020 WL 3448253, at *2-3. Because Evanston Insurance may not

rescind the Insurance Policy, the question remaining is whether the Insurance Policy excludes

coverage for some or all of the Defendants. See Complaint ¶¶ 56-59, at 11-12. In this Analysis

section, the Court determines the extent of the Insurance Policy’s coverage for the Defendants.

I.     MS. BENNETT AND MOYA, DESERT STATE’S RECEIVER, ARE ENTITLED
       TO COVERAGE UNDER THE INSURANCE POLICY, BUT DONISTHORPE IS
       NOT ENTITLED TO COVERAGE.
       57.     Although Evanston Insurance lists thirteen Defendants in its Complaint, the parties

specifically dispute whether the Insurance Policy extends coverage to four Defendants:

Christopher Moya, in his capacity as Desert State receiver, Donisthorpe, Ms. Kerr, and

Ms. Bennett. See generally Complaint ¶ 59, at 12; Evanston Insurance Brief ¶ 14-16, at 21-22.

The Court stayed the proceeding for Ms. Kerr just before trial. See Oct. 7 Tr. at 6:6 (Court). The

Court provides its conclusions regarding coverage for Moya, Donisthorpe, and Ms. Bennett below.

       A.      THE COURT STAYED TRIAL PROCEEDINGS FOR MS. KERR, AND IT
               THEREFORE WILL NOT MAKE RULINGS ON HER COVERAGE.

       58.     On the evidence produced at the trial, the Court would conclude that Ms. Kerr,

Donisthorpe’s wife, was not entitled to coverage under the Insurance Policy. Ms. Bennett testified


                                              - 73 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 74 of 90




that before learning of Donisthorpe’s fund diversion, she did not have any reason to think Ms. Kerr

was involved in any wrongdoing. After this event, however, Ms. Bennett testified that Ms. Kerr

“engaged in behavior that indicated that she was not devoted to the compensation of the former

clients.” Oct. 8 Tr. at 613:14-18. Because the Insurance Policy’s prior knowledge provision is a

condition precedent to coverage, Ms. Kerr has the burden to prove that she did not have any

knowledge of Donisthorpe’s actions, and she did not meet this burden. See Evanston Ins. Co. v.

Desert State Life Mgmt., 434 F. Supp. 3d at 1097. After she filed her bankruptcy stay, see Notice

of Automatic Bankruptcy Stay, filed October 4, 2019 (Doc. 140), however, the Court stayed

Evanston Insurance’s case against Ms. Kerr. See Oct. 7 Tr. at 5:17-22 (Court). The Court excused

Ms. Kerr’s counsel from the proceedings, and trial proceeded without her presence. See Oct. 7 Tr.

at 6:12-16; id. at 6:19-20 (Court). Ms. Kerr did not have an opportunity to cross-examine

witnesses, present witnesses to counter Ms. Bennett’s testimony, or otherwise establish that she

did not know about Donisthorpe’s misconduct. Accordingly, the Court will make no final

conclusions concerning Evanston Insurance’s case against Ms. Kerr. On the evidence as it stands,

however, the Court would conclude that Ms. Kerr is not entitled to coverage under the Insurance

Policy.

          B.    THE INSURANCE POLICY’S PRIOR KNOWLEDGE PROVISION
                PRECLUDES COVERAGE FOR DONISTHORPE BUT NOT FOR OTHER
                PERSONS OR ENTITIES.
          59.   Evanston Insurance first proposes, as a Conclusion of Law, that “Desert State Life

Management and DSLM directors Paul A. Donisthorpe and L. Helen Bennett cannot meet their

burden to establish coverage for Graham v. Desert State Life Mngt.,” because the Insurance

Policy’s condition precedent to coverage precludes coverage when any insured has knowledge that

a claim likely accrued before the Insurance Policy’s term of coverage began. Evanston Insurance



                                              - 74 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 75 of 90




Brief ¶ 9, at 18-19. In the MOO, the Court first concluded that, contrary to the Defendants’

arguments, the Insurance Policy’s prior knowledge provision 18 is a condition precedent to

coverage rather than an exclusion to coverage. See Evanston Ins. Co. v. Desert State Life Mgmt.,

434 F. Supp. 3d at 1097-99. This conclusion’s effect is to place the burden on insureds to prove

they had no knowledge of Donisthorpe’s misconduct. See Evanston Ins. Co. v. Desert State Life

Mgmt., 434 F. Supp. 3d at 1099. The Court further concluded that, because this provision does

not “express a contractual intent to create joint obligation,” Evanston Ins. Co. v. Desert State Life

Mgmt., 434 F. Supp. 3d at 1100, Donisthorpe’s knowledge of his own misconduct was not imputed

to the other insureds. Regarding Desert State’s knowledge, the Court concluded that “the Supreme

Court of New Mexico would hold that he acted adversely to his principal, and would not impute

his knowledge to Desert State.” Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at

1119 (citing BancInsure, Inc. v. U.K. Bancorporation Inc./United Ky. Bank of Pendleton Cty.,

Inc., 830 F. Supp. 2d 294, 302 (E.D. Ky. 2011)(Bunning, J.)). For others insured under the

Insurance Policy, the Court noted that “[t]he other insureds’ knowledge of wrongful acts or facts,

circumstances, situations, or incidents that were reasonably likely to lead to a claim is a question

of fact.” Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1101.




               18
                    This provision states insureds are entitled to coverage provided that:

              Prior to the effective date of this Coverage Part the Insured had no
       knowledge of such Wrongful Act(s) or Personal Injury(ies) or any fact,
       circumstance, situation or incident, which may have led a reasonable person in the
       Insured’s position to conclude that a Claim was likely.

Insurance Policy at 15; FOF ¶ 52, at 16.



                                                  - 75 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 76 of 90




       60.       The trial resolved these questions of fact. The trial showed, first, that Donisthorpe

knowingly and intentionally misappropriated and converted Desert State client funds for his own

personal use from at least 2009 until 2016. See FOF ¶ 4, at 6-7. 19 That the CEO of a trust company

was misappropriating funds for his own use is conduct that would lead a reasonable person to

conclude that a claim was likely to result against Desert State or against Donisthorpe under a

professional services policy, as, in fact, several claims did result. See Aztec Abstract & Title Ins.,

Inc. v. Maxum Specialty Grp., 302 F. Supp. 3d 1274, 1285 (D.N.M. 2018)(Gonzales, J.); FOF

¶¶ 58-61, at 18-24. Donisthorpe therefore is not entitled to coverage under the Insurance Policy,

because, even if Desert State could not rescind the Insurance Policy as to him, 20 Donisthorpe fails

to show that he satisfies the Insurance Policy’s condition precedent to coverage.


       19
            Based on this fact, the Court rejects Moya’s proposed Conclusion of Law, proposing:

              Thus, based upon a reasonable interpretation of the Policy, Evanston fails
       to submit any evidence that prior to the effective date of coverage under the Policy,
       any insured, including Mr. Donisthorpe, had knowledge of any “wrongful act or
       personal injury” or a “fact, circumstance, situation or incident” which might afford
       grounds for a valid claim under the Policy.

Moya Brief ¶ C2, at 12. The evidence was unequivocal that Donisthorpe knowingly defrauded
Desert State’s clients, and it was therefore reasonable to foresee lawsuits against himself and
Desert State.
       20
         After trial, Donisthorpe filed a motion to set aside the Clerk’s Entry of Default, filed
October 10, 2019 (Doc. 156). See Set Aside Motion at 1. Donisthorpe argued that there was no
evidence that Evanston Insurance had served the Complaint on him, and that Evanston Insurance
would not suffer prejudice if his default was set aside, because he does not intend to raise any
additional defenses. See Set Aside Motion at 5-6. Donisthorpe also argues that, like the other
Defendants in the case, Evanston Insurance did not promptly seek rescission against him. See Set
Aside Motion at 6. Evanston Insurance initially opposed the Set Aside Motion. See Plaintiff’s
Response in Opposition to Paul Donisthorpe’s Motion to Set Aside Clerk’s Entry of Default at 1,
filed December 16, 2019 (Doc. 170).
        At a hearing on January 28, 2020, before Evanston Insurance responded to Donisthorpe’s
arguments, the Court asked Evanston Insurance why it should not set aside the clerk’s entry of
default when Evanston Insurance had not sought a default judgment in the two months between


                                                - 76 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 77 of 90




       61.     The trial also shows that Ms. Bennett was unaware of Donisthorpe’s actions. See

FOF ¶¶ 71-74, at 25. She had no knowledge of his fraud at the time he completed the Application.

See FOF ¶ 68, at 15.       Ms. Bennett “did not engage in any conversion, misappropriation,

commingling or defalcation of Desert State funds or property, or of its former clients’ funds or

property.” FOF ¶ 73, at 25. Accordingly, Ms. Bennett satisfies the Insurance Policy’s condition

precedent to coverage.

       C.      EXCLUSION J AND EXCLUSION P DO NOT BAR COVERAGE FOR
               MOYA AND MS. BENNETT DEFENDING AGAINST CERTAIN CLAIMS
               IN THE STATE COMPLAINT.
       62.     Because Donisthorpe is not entitled to coverage under the Insurance Policy for

failing to satisfy the prior knowledge provision, the Court must next determine the extent of

coverage for the Insurance Policy’s remaining insureds in this case: Moya and Ms. Bennett.

Evanston Insurance argues that two of the Insurance Policy’s exclusions, Exclusion J and

Exclusion P, preclude coverage for the remaining insureds. Neither exclusion excludes coverage

for Moya or Ms. Bennett in this case.

               1.      Exclusion J Does Not Bar Coverage for Moya and Ms. Bennett.
       63.     Evanston Insurance proposes
               Because the plaintiffs in the Underlying Claim seek to hold Ms. Bennett
       liable for her own alleged conduct and not vicariously liable for Donisthorpe’s
       conduct . . . , the Intentional/Criminal Acts Exclusion bars coverage for Bennett as

the clerk’s entry of default and Donisthorpe’s appearance in the case. See Transcript of Hearing
at 29:10-17 (taken Jan. 28, 2020), filed March, 13, 2020 (Doc. 177)(“Jan. 28 Tr.”)(Court).
Evanston Insurance conceded that it does not oppose the Set Aside Motion, see Jan. 28 Tr. at 32:17,
id. 30:20-21 (Conway)(“I think [setting aside the entry of default] is probably the best way to go.”),
because it agreed with the Court that it would not suffer prejudice if Donisthorpe does not litigate
Evanston Insurance’s duty to defend in federal court and agrees to be bound by the Court’s
decisions in the underlying state case, see Jan. 28 Tr. at 32:9-16 (Court). Because Donisthorpe
seeks to set aside the entry of default in federal court only to not foreclose potential arguments in
state court, there is no prejudice to Evanston Insurance; the Court therefore grants the Set Aside
Motion.



                                                - 77 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 78 of 90




       the carve out from the exclusion only applies to “[t]he strictly vicarious liability of
       any Insured for the Intentional, willful, dishonest or fraudulent conduct of another
       Insured that constitutes a willful violation of any statute or regulation.”
Evanston Insurance Brief ¶ 15, at 21-22 (quoting Insurance Policy at 20). The Insurance Policy’s

Exclusion J excludes coverage for claims “based upon, arising out of, or in any way involving:

Conduct of the Insured or at the Insured’s direction that is intentional, willful, dishonest, fraudulent

or that constitutes a willful violation of any statute or regulation.” Insurance Policy at 20. As

Evanston Insurance notes in its proposed Conclusion of Law, Exclusion J does not exclude

coverage for “[t]he strictly vicarious liability of any Insured for the Intentional, willful, dishonest

or fraudulent conduct of another Insured that constitutes a willful violation of any statute or

regulation.” Insurance Policy at 20. Evanston Insurance did not raise this issue at the summary

judgment stage, see generally Evanston MSJ at 9-17, and the Court has not addressed yet Exclusion

J’s effect on the Insurance Policy’s coverage, other than to conclude that Exclusion J does not

render the Insurance Policy ambiguous, see Evanston Ins. Co. v. Desert State Life Mgmt., 434 F.

Supp. 3d at 1103.

       64.     This provision does not bar coverage for Ms. Bennett for any claims in the State

Complaint. The Court has analyzed extensively the phrase “based upon or arising out of” in the

Insurance Policy. See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1105. It

concluded that the Supreme Court of New Mexico likely would take the minority position and

hold that negligence claims against insureds do not necessarily ‘arise out of’ other insureds’ related

and excluded acts.” Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1112 (citing

Insurance Policy at 20). Although it reached this conclusion in the context of Exclusion P, and

exclusion for coverage based on commingling or misappropriation of assets, the cases on which it

largely relied for the minority position concern intentional acts exclusions like Exclusion J. See



                                                 - 78 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 79 of 90




Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1105-08 (citing Watkins v. Glen

Central Sch. Dist. v. Nat’l Union Fire Ins. Co., 286 A.D. 2d 48, 732 N.Y.S. 2d 70 (N.Y. App. Div.

2001); Bd. of Pub. Educ. of Sch. District of Pittsburgh v. National Union Fire Ins. Co. of

Pittsburgh, Pa., 709 A.2d 910 (Pa. Super. Ct. 1998); Durham City Bd. of Educ. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 109 N.C. App. 152, 426 S.E. 2d 451 (1993)). As with the commingling

exclusion, the Court concludes that the Supreme Court of New Mexico would side with those

courts that have imposed a higher burden on insurers to issue policies clearly denying coverage

for innocent insureds based on their co-insureds misconduct. See Evanston Ins. Co. v. Desert State

Life Mgmt., 434 F. Supp. 3d at 1112.

       65.     Relatedly, Exclusion J does not preclude coverage for Moya. Exclusion J includes

an exception for vicarious liability for any conduct that Exclusion J otherwise covers. See

Insurance Policy at 20. Under New Mexico law, exceptions to exclusionary clauses “act[] as a

restoration of coverage under the conditions specified and therefore should be construed broadly

in favor of the insured as if the exclusion did not exist.” United Nuclear Corp. v. Allstate Ins. Co.,

2012-NMSC-032, ¶ 15, 285 P.3d 644, 649. Here, the former clients have sued Desert State under

a vicarious liability theory for Donisthorpe’s actions. See State Complaint ¶¶ 151-87, at 27-32;

id. ¶ 154, at 27 (“DSLM is also vicariously liable for the wrongful conduct of its corporate

principals, directors, employees, staff and agents, including Donisthorpe and Bennett”). This

provision, therefore, does not prevent Moya, Desert State’s receiver, from receiving coverage

under the Insurance Policy.

               2.      Exclusion P Does Not Bar Coverage for Moya and Ms. Bennett.

       66.     Evanston Insurance also proposes that the Exclusion P prevents any insureds from

receiving coverage under the Insurance Policy. See Evanston Insurance Brief ¶ 13, at 20-21 (citing



                                                - 79 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 80 of 90




Bethel v. Darwin Select Ins. Co., 735 F.3d 1035, 1042 (8th Cir. 2013); Northland Ins. Co. v.

Stewart Title & Guar. Co., 327 F.3d 448, 457 (6th Cir. 2003)); Closing Brief at 7 (“Accordingly,

the Policy’s Commingling/Misappropriation of Funds Exclusion bars coverage for the Underlying

Claim.”). The Court thoroughly discussed this issue in the MOO. See Evanston Ins. Co. v. Desert

State Life Mgmt., 434 F. Supp. 3d at 1105-12. In that opinion, the Court concluded:

       The Supreme Court of New Mexico has been clear that exclusions are interpreted
       narrowly, see Knowles v. United Servs. Auto. Ass'n, 1992-NMSC-030, ¶ 7, 113
       N.M. 703, 832 P.2d 394; King v. Travelers Ins. Co., 1973-NMSC-013, ¶ 22, 84
       N.M. 550, 505 P.2d 1226, 1232 (quoting Roach v. Churchman, 431 F.2d 849, 851
       (8th Cir. 1970)), and it is firm that New Mexico courts not strain to find exclusions
       in vaguely written exclusionary provisions, see Rummel, 1997-NMSC-041, ¶¶ 33,
       49-50, 123 N.M. 752, 945 P.2d at 979, 982. Exclusion P excludes coverage for any
       act “based upon or arising out of any conversion, misappropriation, commingling
       of or defalcation of funds or property.” Insurance Policy at 20. With this exclusion,
       Evanston Insurance is relieved from defending claims against Donisthorpe based
       upon or arising out of his misappropriation of funds. The provision does not,
       however, clearly excuse Evanston Insurance from defending independent
       negligence claims against other insureds that relate -- in some way -- to the
       excluded conduct.[] The cases in the minority, Watkins, 286 A.D.2d 48, 732 N.Y.S.
       2d 70, Pittsburgh, 709 A.2d 910, American Automobile Insurance Co. v. Security
       Income Planners & Co., 847 F. Supp. 2d 454, and Bistricer v. Federal Insurance
       Co., 2003 WL 22251290, are not new, and they continue to serve as fodder for
       arguing an issue that consumes the resources of courts and litigants. See First
       Mercury Ins. Co. v. Schwartz, CV 17-1763 (SJF)(AKT), 2019 WL 2053850, at *14
       n.16; Phila. Indem. Ins. Co. v. Stazac Mgmt., Inc., 2018 WL 2445816, at *11.
       Evanston Insurance and other insurers could clarify the issue, if they wanted, with
       the stroke of a pen.

Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1112 (footnote omitted).

       67.    The trial did not reveal any facts that motivate the Court to alter its earlier

conclusion. In the State Complaint, the former clients assert a negligence claim against Desert

State, Donisthorpe, and Ms. Bennett, see State Complaint at 26-27, and a breach-of-fiduciary-duty

claim against Desert State, Donisthorpe, and Ms. Bennett, see State Complaint at 27-28. These

claims are similar to those claims that other courts across the country have concluded do not




                                              - 80 -
       Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 81 of 90




preclude coverage under commingling and misappropriation exclusions. See Watkins Glen Cent.

Sch. Dist. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 286 A.D.2d 48, 732 N.Y.S. 2d 70, Bd. of

Public Educ. of Sch. Dist. of Pittsburgh v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 709 A.2d

910 (Pa. Sup. Ct. 1998), Am. Automobile Ins. Co. v. Sec. Income Planners & Co., 847 F. Supp.

2d 454 (E.D.N.Y. 2012)(Bianco, J.); Bistricer v. Fed. Insurance Co., No. 02 Civ.5366(JSR), 2003

WL 22251290 (S.D.N.Y. 2003)(Rakoff, J.). Notably, Evanston Insurance has elsewhere written a

similar policy exclusion more broadly, to specifically exclude claims against innocent insureds

that arise out of other insureds misappropriation. Thames v. Evanston Insurance Co., No. 13-CV-

425 PJC, 2015 WL 7272214 (N.D. Okla. Nov. 17, 2015), for example, concerns a policy that

barred claims

       “based upon or arising out of any conversion, misappropriation, commingling,
       defalcation, theft, disappearance, insufficiency in the amount of escrow funds,
       monies, monetary proceeds, funds or property, or any other assets, securities,
       negotiable instruments or any other things of value. This exclusion shall apply
       irrespective of which individual, party, or organization actually or allegedly
       committed or caused in whole or part the conversion, misappropriation,
       commingling, defalcation, theft, disappearance, insufficiency [sic] in amount[.]”
Thames v. Evanston Ins. Co., 2015 WL 7272214, at *7 (alterations in Thames v. Evanston).

Because the Supreme Court of New Mexico reads insurance contracts strictly against insurers, see

United Nuclear Corp v. Allstate Ins. Co., 2012-NMSC-032, ¶ 10, 285 P.3d 644, 648 (quoting Cal.

Cas. Ins. Co. v. Garcia-Price, 2003-NMCA-044, ¶ 20, 63 P.3d 1159, 1163); Rummel v. Lexington

Ins. Co., 1997-NMSC-041, 945 P.2d 970, the Court concludes that Moya and Ms. Bennett have

coverage under the Insurance Policy for the former clients’ negligence claim.

III.   THE NEW MEXICO STATUTES THE FORMER CLIENTS CITE DO NOT
       ALTER THE COURT’S ANALYSIS.

       68.      At the close of trial, the former clients moved for judgment as a matter of law based

on two New Mexico statutes, N.M. Stat. Ann. §§ 59A-18-11 and 59A-14-5. See Oct. 9 Tr. at


                                               - 81 -
          Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 82 of 90




692:24-693:1 (Jacobus); id. at 735:22-25 (Jacobus). Rule 50 of the Federal Rules of Civil

Procedure governs judgments as a matter of law, but this rule does not apply to bench trials. See

Fed. R. Civ. P. 50(a)(1) (“If a party has been fully heard on an issue during a jury trial and the

court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for

the party on that issue, the court may . . .”); Creative Consumer Concepts, Inc. v. Kreisler, 563 F.

3d 1070, 1078 n.3 (10th Cir. 2009). The Court did not grant either oral motion for judgment as a

matter of law. See Oct. 9 Tr. at 735:15-16 (Court); id. at 760:2-6 (Court). Contrary to the former

clients’ arguments at the close of trial, neither statute provides sufficient, independent support to

rule against Evanston Insurance.

          A.     N.M. STAT. ANN. § 59A-18-11 DOES NOT PREVENT EVANSTON
                 INSURANCE FROM CONTESTING THE INSURANCE POLICY’S
                 COVERAGE.
          69.    Desert States’ former clients propose that “[n]one of the insureds, including

Donisthorpe, shall be bound by any representations or omissions on the application contained in

Plaintiff’s Exhibit 18, because of Evanston’s failure to comply with NMSA 1978, Section 59A-

18-11(A).” Former Client Brief ¶ 8, at 7. The Court addressed extensively New Mexico’s

attachment requirement for insurance policies in the MOO. See Evanston Ins. Co. v. Desert State

Life Mgmt., 434 F. Supp. 3d at 1113-18. The Court noted that this statute is similar to statutes in

at least thirty-three other states and that a handful of courts have interpreted this provision over the

years. See Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1113. The Court

stated:

                  The attachment requirement is generally understood to guarantee that the
          applicant is aware of the contract’s terms and can correct any mistakes surrounding
          the contract. See Copeland v. United Sec. Life Ins. Co., 154 So.2d 747, 747 (Ala.
          1963)(“[T]he statute was designed to put all facts relating to the insurance before
          the insured; to guard against overzealous or unscrupulous agents selling insurance
          to an applicant only to have the insurance policy defeated in a subsequent lawsuit


                                                 - 82 -
Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 83 of 90




by purportedly false answers in the application form, of which the insured was not
fully informed.”); John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d 277, 285
(Mass. 2006)(“The requirement that an insured's application be attached to the
policy primarily protects the insured by giving him the opportunity to “correct
material errors in the application.”); Schiller v. Metro. Life Ins. Co., 3 N.E.2d 384,
386 (1936)(stating that attachment’s purpose is to “furnish to every person holding
insurance . . . a copy of the application, upon which the effectiveness of the policy
may in some circumstances depend, so that he may know the exact terms of the
contract”); John D. Ingram, Misrepresentations in Applications for Insurance, 14
U. Miami Bus. L. Rev. 103, 109 (2005)(stating that the attachment’s purpose is
“clearly to ‘allow for objective evidence of negotiations at the time of application
for protection of the insured from possible frauds by insurance agents in falsifying
answers given by the insured in applying for insurance.’” (quoting Gibraltar Cas.
Co. v. A. Epstein & Sons, Int'l, Inc., 562 N.E. 2d 1039, 1042 (Ill. App. Ct. 1990))).
        The parties dispute how to interpret N.M. Stat. Ann. § 59A-11-18(A)’s three
sentences. Every single other court facing the same issue have interpreted identical
or highly similar language as creating separate attachment requirements for initial
applications, on one hand, and renewals or reinstatements, on the other; initial
applications automatically require attachment, while attachment is only upon
request for insurance policy renewals or reinstatements. See Juneau v. Pittman, No.
CIVA 07-9782, 2008 WL 4758611, at *3 (E.D. La. Oct. 27, 2008)(Barbier, J.);
Nieto v. Blue Shield of Cal. Life & Health Ins. Co., 181 Cal. App. 4th 60, 81 (Ct.
App. 2010); John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d at 286. The
Supreme Judicial Court of Massachusetts held that its insurance code, which is
identical in all material respects to N.M. Stat. Ann. § 59A-18-11(A), “permits two
exceptions to the attachment requirement: reinstatement or renewal of an insurance
policy.” John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d at 286. This is
longstanding policy in Massachusetts:

               Nearly one century ago, this court determined that the
       requirements currently contained in G. L. c. 175, §§ 131 and 132 (3)
       -- which essentially prevent insurers from denying coverage based
       on alleged misrepresentations in an application for life insurance
       unless that application was attached to the policy when issued -- do
       not apply to applications to reinstate a lapsed life insurance policy.
Opara v. Mass. Mut. Life Ins. Co., 806 N.E.2d 924, 925 (Mass. 2004). The
Honorable Carl Barbier, United States District Judge for the Eastern District of
Louisiana, meanwhile, rejected an argument that Louisiana and Mississippi laws
nearly identical to New Mexico’s statute require attachment for all applications.
See Juneau v. Pittman, 2008 WL 4758611, at *3. Judge Barbier held that
reinstatement applications were inadmissible as evidence “[o]nly if a reinstatement
application exists, is requested by the insured, and is not properly mailed within the
15 day period.” 2008 WL 4758611, at *3 (emphasis in the original). See Nieto v.
Blue Shield of California Life & Health Ins. Co., 181 Cal. App. 4th at 81 (noting



                                        - 83 -
Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 84 of 90




that the law’s second and third sentences “provide[] that the consequence of
nondelivery following the insured's request is that the application may not be
introduced into evidence”); N.Y. Life Ins. Co. v. Rosen, 227 A.D. 79, 82 (N.Y.
App. Div. 1929)(“[T]he insurance company was not required to attach the
application for reinstatement to the policy,”); Larson v. Union Cent. Life Ins. Co.,
137 N.W.2d 327, 335 (Minn. 1965). This interpretation makes sense, given the
statute’s purposes: to guarantee that the insured has full knowledge of the contract’s
terms and to protect against fraud. Applications for renewal of insurance policies
do not alter the policy’s fundamental terms and conditions. See Occidental Life
Ins. Co. of Cal. v. Fried, 245 F. Supp. 211, 216-17 (D. Conn. 1965)(Timbers, C.J.).
        The only court to require attachment of a renewal policy interpreted a statute
written differently than N.M. Stat. Ann. § 59A-18-11. In National Union Fire
Insurance Co. of Pittsburgh, Pa. v. Continental Illinois Corp., 658 F. Supp. 781
(N.D. Ill. 1987)(Shadur, J.), the Honorable Milton Shadur, United States District
Judge for the Northern District of Illinois, interpreted Illinois’ attachment
requirements, which state, in part:

                No misrepresentation or false warranty made by the insured
       or in his behalf in the negotiation for a policy of insurance, or breach
       of a condition of such policy shall defeat or avoid the policy or
       prevent its attaching unless such misrepresentation, false warranty
       or condition shall have been stated in the policy or endorsement or
       rider attached thereto, or in the written application therefor, of which
       a copy is attached to or endorsed on the policy, and made a part
       thereof.
215 Ill. Comp. Stat. 5/154. Judge Shadur concluded that, under this Illinois law,
“[t]o rely on the alleged misrepresentations in the [renewal applications] as a basis
for rescinding the Policies, Insurers must be able to allege in good faith that copies
of the relevant documents were physically attached to the Policies when issued.”
Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Cont’l Ill. Corp., 658 F. Supp. at 787.
There are two important differences between Illinois’ and New Mexico’s
attachment laws that suggest that the Supreme Court of New Mexico would not
reach the same conclusion. First, while New Mexico’s law addresses requirements
for instatement and renewal applications, Illinois does not expressly address
reinstatement or renewals at any point in its attachment law. Compare N.M. Stat.
Ann. § 59A-18-11(A) (“If any such policy . . . shall be reinstated or renewed and
the insured . . . shall make written request to the insurance company for a copy of
the application, . . . the insurance company shall . . . deliver or mail to the person
making such request, a copy of such application.”) with 215 Ill. Comp. Stat. 5/154
(“No misrepresentation or false warranty made by the insured . . . shall defeat or
avoid the policy or prevent its attaching unless such misrepresentation, false
warranty or condition shall have been stated in the policy or endorsement or rider
attached thereto, or in the written application therefor, of which a copy is attached
to or endorsed on the policy.”). Similarly, Illinois does not, like New Mexico,



                                        - 84 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 85 of 90




       require the insurer to attach the application to the policy “when issued,” which
       suggests that the attachment requirement extends beyond the initial issuance. N.M.
       Stat. Ann. § 59A-18-11. Cf. 215 Ill. Comp. Stat. 5/154. Accordingly, the Court
       predicts that the Supreme Court of New Mexico would interpret N.M. Stat. Ann §
       59A-11-18(A) like every other court that has interpreted similar language and hold
       that insurers are only required to attach applications along with initial applications.
       Desert State’s application was indisputably an application for renewal. See Client
       Response ¶ 8, at 4. Accordingly, Evanston Insurance was not required to attach the
       application and is entitled to rely on Donisthorpe’s misrepresentations in the
       application.
Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1113-15.

       70.     The Court then reviewed the Supreme Court of New Mexico’s interpretation of

New Mexico’s attachment requirements for uninsured and underinsured motorist coverage. See

Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1116-18. It concluded that,

although the Supreme Court of New Mexico had interpreted strictly attachment provisions in this

context, its cases “do not suggest that it will apply the same strict regime to N.M. Stat. Ann. § 59A-

18-11.” Evanston Ins. Co. v. Desert State Life Mgmt., 434 F. Supp. 3d at 1118. The parties’

closing briefs do not provide new authority or different arguments that convince the Court to alter

its earlier conclusion that § 59A-18-11 applies only to initial policies and not to renewal policies.

See Former Client Brief ¶¶ 7-8, at 7; Moya Brief ¶ 8, at 11; Bennett Brief ¶ 7, at 7. The Insurance

Policy at issue here is a renewal policy. See FOF ¶ 40, at 13. Accordingly, the Court concludes

that § 59A-18-11 does not apply to these facts and therefore does not prevent Evanston Insurance

from challenging coverage for the insureds.

       B.      N.M. STAT. ANN. § 59A-14-5 DOES NOT IMPOSE AN OBLIGATION ON
               EVANSTON INSURANCE.
       71.     The former clients’ second motion for judgment as a matter of law 21 concerned


       21
         Although the former clients phrased their request as a motion for judgment as a matter of
law, as discussed above, rule 50 does not apply to bench trials. See Fed. R. Civ. P. 50(a). The
Court treats these arguments as another part of the former clients’ closing argument.


                                                - 85 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 86 of 90




Evanston Insurance’s purported violation of N.M. Stat. Ann. § 59A-14-5. See Oct. 9 Tr. at 735:22-

25 (Jacobus). This provision states:

               Every insurance contract procured and delivered as surplus lines insurance
       pursuant to Chapter 59A, Article 14 NMSA 1978 shall bear the name, address and
       signature of the surplus lines broker who procured it and have stamped, printed or
       otherwise displayed prominently in boldface ten-point or larger type either upon its
       declarations page or by attachment of an endorsement, the form of which may be
       promulgated by the superintendent, the following: “This policy provides surplus
       lines insurance by an insurer not otherwise authorized to transact business in New
       Mexico. This policy is not subject to supervision, review or approval by the
       superintendent of insurance. The insurance so provided is not within the protection
       of any guaranty fund law of New Mexico designed to protect the public in the event
       of the insurer’s insolvency.”

N.M. Stat. Ann. § 59A-14-5. The Insurance Policy is a surplus lines policy, but it does not contain

any language or declaration regarding its status as a surplus lines policy in type-written 10-point

font. See FOF ¶¶ 42-43, at 13.

       72.     In discussing its argument with the Court, the former clients conceded that the

argument that Evanston Insurance violated § 59A-14-5 did not entitle them to judgment, and

Evanston Insurance’s violation of the statute was instead “another factor in the equitable equation.”

Oct. 9 Tr. at 750:10 (Court)(characterizing the former clients’ argument). See id. at 760:7

(Jacobus)(agreeing with this characterization). Although the Court has already concluded that

Evanston Insurance is not entitled to invoke the Court’s equitable powers to rescind the Insurance

Policy, even if it weighs § 59A-14-5, it would have no effect. This statute imposes an obligation

on surplus lines insurance brokers and not non-admitted insurers. Accordingly, whether ADCO

General, the surplus lines broker for Desert State, complied with the statute is irrelevant for

determining Evanston Insurance’s entitlement to the Court’s equitable powers.

       73.     New Mexico’s Legislature has not stated whether surplus lines brokers are the

insureds’ agents. In some states, such a finding is enough to absolve an insurer of obligation when



                                               - 86 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 87 of 90




a surplus lines insurance broker does not apply the stamp or even deliver the policy. See James

River Ins. Co. v. Med Waste Mgmt., LLC, 46 F. Supp. 3d 1350, 1359 (S.D. Fla. 2014)(Moore,

C.J.). The Insurance Code’s definition of “broker” makes clear that, ordinarily, insurance brokers

are agents for insureds and not for insurers. See N.M. Stat Ann. § 59A-12-3 (defining “broker” as

an insurance producer who is “not being an agent of the insurer”); Fryar v. Emps. Ins. of Wausau,

1980-NMSC-026, ¶ 5, 607 P.2d 615, 617-18 (interpreting a precursor statute narrowly). This

definition specifically excludes surplus lines brokers from the definition. See N.M. Stat. Ann. §

59A-12-3. New Mexico’s definition for “surplus lines broker” does not contain the same express

notification that surplus lines brokers are not agents for insurers. N.M. Stat. Ann. § 59A-14-2(T)

(defining “surplus lines broker” as “an individual, firm or corporation licensed . . . to place

insurance with eligible surplus lines insurers”).

       74.     At trial, the former clients argued that the remedy for § 59A-14-5 violations is in

§ 59A-14-15. See Oct. 9 Tr. at 754:18-756:12. This statute holds unauthorized, out-of-state

insurers to policies for which New Mexican insureds have paid. See N.M. Stat. Ann. § 59A-14-

15(A). It imposes no remedy for insureds that received unstamped surplus lines coverage.

Statutory remedies for insurance code violations for surplus lines coverage is instead in § 59A-14-

14(E), which states that “[a]ny surplus lines broker who fails to comply with the requirements of

this section shall be subject to the penalties provided in Section 59A-1-18 NMSA 1978 or to any

greater applicable penalty otherwise provided by law.” N.M. Stat. Ann. § 59A-14-14(E). The

statute cross-referenced, § 59A-1-18, provides only for monetary penalties that the New Mexico

Insurance Department can assess, although the statute also states that these express penalties “shall

be in addition to any other penalty provided by law.” N.M. Stat. Ann. § 59A-1-18(E).

       75.     The statutes provide no additional explicit remedy for the former clients, and there



                                               - 87 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 88 of 90




is no implied right of action in the statutes either. Private rights of action may be implied in New

Mexico statutes based upon public policy, not merely legislative intent. See Bailey v. Markham,

2020 WL 1324477, at *21 (D.N.M. March 20, 2020)(Browning, J.)(citing San Juan Agric. Water

Usres Ass’n v. KNME-TV, 2011-NMSC-011, ¶ 40, 257 P.3d 884, 893). New Mexico public

policy factors insureds over insurers. See, e.g., Evanston Ins. Co. v. Desert State Life Mgmt., 434

F. Supp. 3d at 1111, 1116-18. Nevertheless, there is little justification to infer a private right of

action here, as the harms the former clients have suffered are not because of Evanston Insurance’s

insolvency, or related in any conceivable way to the lack of a stamp on the Insurance Policy.

       76.     The Court assesses, therefore, only the extent to which ADCO General’s failure to

stamp the Insurance Policy means that Evanston Insurance has invoked the Court’s equitable

jurisdiction with unclean hands. Section 59A-14-5, by its terms, imposes an obligation on surplus

lines brokers to ensure that policies are stamped, not out-of-state insurers such as Evanston

Insurance. The regulations governing this statute emphasize that it is the surplus line broker’s

responsibility. N.M. Admin. Code. § 13.19.2.18 provides that, should § 59A-14-5’s statement

“not fit on the declarations page of the policy,” the surplus line broker must attach a separate

statement found in N.M. Admin. Code § 13.19.2.22. N.M. Admin. Code § 13.19.2.18. This

separate statement is titled the “Surplus Lines Brokers Countersignature Endorsement,” N.M.

Admin. Code. § 13.19.2.22, and it requires only the surplus lines broker’s signature, not the

unadmitted insurer’s signature, see N.M. Admin. Code § 13.19.2.22.              The regulation, in

combination with the statute’s text and statutory scheme, place the burden on the surplus lines

broker to inform the insured of the insurers’ status, and, therefore Evanston Insurance invokes the

Court’s equitable jurisdiction without unclean hands.




                                               - 88 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 89 of 90




          IT IS ORDERED that: (i) the Insurance Policy provides Moya and Ms. Bennett coverage

against the State Complaint’s claim for negligence, but it does not provide coverage for

Donisthorpe; (ii) the Motion to Strike Affidavits, Expert Report and to Exclude Expert Testimony

of Christopher Moya at 1, filed September 30, 2019 (Doc. 133), is granted; (iii) the Plaintiff’s

Motion to Admit Certain Evidence Pursuant to Federal Rule of Evidence 402, filed October 6,

2019 (Doc. 144), is granted; (iv) Evanston’s Motion in Limine to Allow Defendant Donisthorpe

to Testify From Prison By Audio Teleconference at 1, filed October 6, 2019 (Doc. 141) is granted;

(v) Plaintiff’s Motion to Take Judicial Notice of and Admit Certain Evidence Pursuant to Federal

Rules of Evidence 201(c)(2) and 902(1), filed October 6, 2019 (Doc. 142), is granted in part and

denied in part; and (vi) and Paul Donisthorpe’s Motion to Set Aside Clerk’s Entry of Default and

Memorandum in Support Thereof, filed December 2, 2019 (Doc. 164), is granted.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Counsel:
Ann Maloney Conway
Elisabeth Anne Millich
Sheehan & Sheehan, P.A.
Albuquerque, New Mexico

--and--

Joseph Borders
McJessy, Ching & Thompson, LLC
Chicago, Illinois

          Attorneys for the Plaintiff




                                             - 89 -
      Case 1:18-cv-00654-JB-KK Document 181 Filed 09/06/20 Page 90 of 90




Maureen Sanders
Sanders & Westbrook, P.C.
Albuquerque, New Mexico

       Attorney for Defendant Helen Bennett

Paul J. Kennedy
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

       Attorney for Defendant Liane Kerr

Kevin Arthur Graham
Daniel Ross Rubin
New Mexico Regulation and Licensing Department
Santa Fe, New Mexico

       Attorneys for Defendant Christopher Moya

Ray M. Vargas
Vargas Law Firm, LLC
Albuquerque, New Mexico

       Attorney for Defendant Paul Donisthorpe

Joseph Goldberg
H. Jesse Jacobus, III
Frank T. Davis, Jr.
Freedman Boyd Hollander Goldberg Urias & Ward P.A.
Albuquerque, New Mexico

       Attorneys for Defendants Cameron Graham, Joseph Perez, Christine Gallegos, Scott
         Atkinson, and Charles Reynolds

John C. Anderson
  United States Attorney
Brandon Fyffe
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the United States of America




                                              - 90 -
